Exhibit 10.1
AGENCY AGREEMENT
February 23, 2011
Swisher Hygiene Inc.
4725 Piedmont Row Drive, Suite 400
Charlotte, North Carolina 28210
Dear Sirs:
     Clarus Securities Inc., Broadband Capital Management LLC and TD Securities
Inc. (collectively, the “Agents”) understand that Swisher Hygiene Inc. (the
“Company”) proposes to offer (the “Offering”) for sale, on a private placement
basis, up to 12,262,500 subscription receipts (the “Subscription Receipts”) at a
purchase price (the “Subscription Receipt Price”) of Cdn.$4.75 per Subscription
Receipt. Each Subscription Receipt will entitle the holder to receive on the
closing of the Acquisition (as defined below) without payment of additional
consideration, one share of common stock, par value U.S. $0.001 per share, of
the Company (a “Common Share”). In the event the closing of the Acquisition does
not take place prior to the Termination Time (as defined below), the
Subscription Receipt Agent and the US Escrow Agent (each as defined below), as
applicable, shall return to holders of Subscription Receipts, commencing on the
fifth Business Day following the Termination Time, an amount equal to the full
Subscription Amount and their pro rata entitlement to interest actually earned
on such an amount in accordance with the terms of the Subscription Receipt
Agreement (as defined below).
          Based on the foregoing and subject to the terms and conditions set out
below, the Agents hereby agree to act as the Company’s exclusive agents, on a
marketed, best efforts basis, to offer the Subscription Receipts for sale on the
Company’s behalf, all as contemplated in this Agreement.
TERMS AND CONDITIONS
1. Definitions. As used in this Agreement, unless the context otherwise
requires:

  (a)   “1934 Act” means the United States Securities and Exchange Act of 1934,
as amended and the rules and regulations promulgated thereunder, including
judicial and administrative interpretations thereof.     (b)   “Acquisition” has
the meaning ascribed thereto in the Subscription Agreement;     (c)  
“Acquisition Agreement” has the meaning ascribed thereto in the Subscription
Agreement;     (d)   “Action” has the meaning ascribed thereto in
Section 6.2(aa) of this Agreement;     (e)   “affiliate”, “distribution” and
“insider” have the respective meanings ascribed to them in the Securities Act
(Ontario) and “affiliate” shall, without limitation, also include persons who
are “affiliates” within the meaning ascribed to this term in Rule 144(a)(1)
under the 1934 Act;     (f)   “Agents” has the meaning ascribed thereto in the
cover page of this Agreement;     (g)   “Agents’ Commission” has the meaning
ascribed thereto in Section 4 of this Agreement;

 



--------------------------------------------------------------------------------



 



  (h)   “Business Day(s)” means any day other than a Saturday or Sunday or any
other day in which the principal chartered banks located in Toronto, Ontario or
Charlotte, North Carolina are not open for business;     (i)   “Clarus” means
Clarus Securities Inc.;     (j)   “Closing” means the completion of the delivery
and sale of the Subscription Receipts and payment of the Subscription Amount;  
  (k)   “Closing Date” means February 23, 2011 or such other date as may be
agreed upon by the Company and the Agents as of the closing date of the
Offering;     (l)   “Closing Time” means 8:30 a.m. (Toronto time) on the Closing
Date or such other date or time as the Company and the Agents may decide;    
(m)   “Code” has the meaning ascribed thereto in Section 6.2(bb)(ii) of this
Agreement;     (n)   “Common Share” has the meaning ascribed thereto on the
cover page of this Agreement;     (o)   “Company” has the meaning ascribed
thereto on the cover page of this Agreement;     (p)   “Company Material Adverse
Effect” means any event, occurrence, change or effect that, individually or in
the aggregate with all other events, circumstances, developments, changes and
effects, is materially adverse to the affairs, business, operations, prospects,
assets, financial condition, or results of operations of the Company and the
Subsidiaries taken as a whole or would reasonably be expected to prevent or
materially delay the consummation of the transactions contemplated by this
Agreement or the Acquisition Agreement or prevent or materially impair or delay
the ability of the Company to perform its obligations hereunder or under the
Acquisition Agreement, other than any event, occurrence, change or effect to the
extent resulting from any one or more of the following (i) the execution and
delivery of this Agreement, the pendency or public disclosure of this Agreement
or the transactions contemplated by this Agreement (or any action taken by a
party in response to such announcement), or the consummation of the transactions
contemplated by this Agreement or (ii) any outbreak or escalation of hostilities
or war or any act of terrorism;     (q)   “Company Permits” has the meaning
ascribed thereto in Section 6.2(x) of this Agreement;     (r)   “Consistently
Applied” has the meaning ascribed thereto is Section 6.2(y) of this Agreement;  
  (s)   “Contract” has the meaning ascribed thereto in Section 6.2(a) of this
Agreement;     (t)   “Disclosure Documents” means each document (as such term is
defined in Section 138.1 of the Securities Act (Ontario)) released by the
Company since August 18, 2010 or filed with or furnished to the SEC pursuant to
Section 13(a) or 15(d) of the 1934 Act since November 9, 2010;     (u)  
“Environmental Laws” has the meaning ascribed thereto in Section 6.2(ff)(ii)(A)
of this Agreement;

-2-



--------------------------------------------------------------------------------



 



  (v)   “Environmental Permits” has the meaning ascribed thereto in Section
6.2(ff)(ii)(B) of this Agreement;     (w)   “Exemptions” means the exemption
from the prospectus and registration requirements under applicable Securities
Laws, in respect of the issue of the Subscription Receipts, Section 2.03 of
National Instrument 45-106 — Prospectus and Registration Exemptions and similar
exemptions applicable in the United States or such other jurisdictions where the
Subscription Receipts may be offered or sold;     (x)   “ERISA” has the meaning
ascribed thereto in Section 6.2(bb)(ii) of this Agreement;     (y)   “Financial
Statements” has the meaning ascribed thereto in Section 6.2(y)(i) of this
Agreement;     (z)   “GAAP” has the meaning ascribed thereto in Section 6.2(y)
of this Agreement;     (aa)   “General Solicitation or General Advertising”
means “general solicitation or general advertising”, as used under Rule 502(c)
under the U.S. Securities Act, including advertisements, articles, notices or
other communications published in any newspaper, magazine or similar media or
broadcast over radio, television, or telecommunications, including electronic
display or the Internet, or any seminar or meeting whose attendees had been
invited by general solicitation or general advertising;     (bb)   “Government
Official” means any (a) officer, employee or other individual acting in an
official capacity for a Governmental Authority), or any officer employee or
other individual acting in an official capacity for a public international
organization or (b) political party or official thereof or any candidate for any
political office;     (cc)   “Governmental Authority” means any U.S. or Canadian
domestic or foreign government, whether federal, provincial, state, territorial,
local, regional, municipal or other political jurisdiction, and any agency,
authority, instrumentality, court, tribunal, board, commission, bureau,
arbitrator, arbitration tribunal or other tribunal, or any quasi-governmental or
other entity, insofar as it exercises a legislative, judicial, regulatory,
administrative, expropriation or taxing power or function of or pertaining to
government;     (dd)   “Hazardous Substances” has the meaning ascribed thereto
in Section 6.2(ff)(ii)(C) of this Agreement;     (ee)   “Improper Conduct” has
the meaning ascribed thereto in Section 6.2(oo) of this Agreement;     (ff)  
“Indemnified Party” has the meaning ascribed thereto in Section 9.1 of this
Agreement;     (gg)   “Intellectual Property” has the meaning ascribed thereto
in Section 6.2(dd)(ii) of this Agreement;     (hh)   “Investments” has the
meaning ascribed thereto in Section 6.2(s)(iii) of this Agreement;     (ii)  
“IRS” has the meaning ascribed thereto in Section 6.2(bb)(ii) of this Agreement;
    (jj)   “Law” has the meaning ascribed thereto in Section 6.2(w) of this
Agreement;

-3-



--------------------------------------------------------------------------------



 



  (kk)   “Lease Documents” has the meaning ascribed thereto in
Section 6.2(cc)(ii) of this Agreement;     (ll)   “Leased Properties” has the
meaning ascribed thereto in Section 6.2(cc)(ii) of this Agreement;     (mm)  
“Legislation” has the meaning ascribed thereto in Section 6.2(oo) of this
Agreement;     (nn)   “Licensed Intellectual Property” has the meaning ascribed
thereto in Section 6.2(dd)(i) of this Agreement;     (oo)   “lien” means any
mortgage, pledge, lien, encumbrance, charge or other security interest;     (pp)
  “Losses” has the meaning ascribed thereto in Section 9.1 of this Agreement;  
  (qq)   “material” means material in relation to the Company and its
Subsidiaries considered on a consolidated basis;     (rr)   “material change”
has the meaning ascribed to it in the Securities Act (Ontario);     (ss)  
“material fact” has the meaning ascribed to it in the Securities Act (Ontario);
    (tt)   “Material Subsidiaries” means the Subsidiaries whose assets or
revenues, calculated on an individual basis, represent more than 10% of the
consolidated assets or revenues of the Company;     (uu)   “misrepresentation”
means, with respect to circumstances in which the Securities Laws are
applicable, a misrepresentation as defined under the Securities Act (Ontario);  
  (vv)   “Most Recent Balance Sheet” has the meaning ascribed thereto in Section
6.2(y)(ii) of this Agreement;     (ww)   “Multiemployer Plan” has the meaning
ascribed thereto in Section 6.2(bb)(ii) of this Agreement;     (xx)   “NI
45-102” means National Instrument 45-102 — Resale of Securities;     (yy)   “NI
51-102” means National Instrument 51-102 — Continuous Disclosure Obligations;  
  (zz)   “Offering” has the meaning ascribed thereto on the cover page of this
Agreement;

  (aaa)   “Owned Intellectual Property” has the meaning ascribed thereto in
Section 6.2(dd)(iv) of this Agreement;     (bbb)   “Owners” has the meaning
ascribed thereto in Section 6.2(oo) of this Agreement;     (ccc)   “Penalty
Shares” has the meaning ascribed thereto in the Subscription Agreement;    
(ddd)   “Permitted Liens” means with respect to any assets of the Company (i)
mechanic’s materialmen’s and similar liens with respect to amounts not past due,
(ii) liens for income Taxes or other Taxes not yet due and payable or for income
Taxes or other Taxes that the taxpayer is contesting in good faith pursuant to
proceedings disclosed in the Disclosure

-4-



--------------------------------------------------------------------------------



 



      Documents, (iii) purchase money liens arising by operation of law
(including liens on inventory and other assets in favour of vendors of the
Company) and (iv) liens securing rental payments under capital lease
arrangements disclosed in the Disclosure Documents;     (eee)   “Personnel” has
the meaning ascribed thereto in Section 9.3 of this Agreement;     (fff)  
“Personal Property” has the meaning ascribed thereto in Section 6.2(cc)(iv) of
this Agreement;     (ggg)   “Plans” has the meaning ascribed thereto in
Section 6.2(bb)(ii) of this Agreement;     (hhh)   “Release” has the meaning
ascribed thereto in Section 6.2(ff)(ii)(D) of this Agreement;     (iii)  
“Registration Statement” has the meaning ascribed thereto in Schedule “F” to the
Subscription Agreement;     (jjj)   “Regulation D” means Regulation D
promulgated under the U.S. Securities Act;     (kkk)   “Regulation M” means
Regulation M promulgated under the 1934 Act;     (lll)   “Regulation S” means
Regulation S promulgated under the U.S. Securities Act;     (mmm)  
“representatives” has the meaning ascribed thereto in Section 6.2(oo) of this
Agreement;     (nnn)   “SEC” means the United States Securities and Exchange
Commission;     (ooo)   “Securities” means the Subscription Receipts, Underlying
Common Shares and Penalty Shares;     (ppp)   “Securities Laws” means, as
applicable, the securities laws, regulations, rules, rulings and orders in each
of the Selling Jurisdictions, and the notices, policies and written
interpretations issued by the Securities Regulators in each of the Selling
Jurisdictions, and the rules of the Toronto Stock Exchange and Nasdaq/ Global
Market;     (qqq)   “Securities Regulators” means the securities commissions or
other securities regulatory authorities of all of the Selling Jurisdictions or
the relevant Selling Jurisdiction as the context so requires;     (rrr)  
“Selling Jurisdictions” means each of the provinces of Canada, the United States
and any state of the United States of America and such other jurisdictions where
the Agents choose to sell Subscription Receipts in accordance with this
Agreement provided that the Company is not required to file a prospectus or
other disclosure document or become subject to reporting obligations in such
other jurisdictions;     (sss)   “Stock Exchanges” means the Toronto Stock
Exchange and the NASDAQ Global Market;     (ttt)   “Subscriber” means a
purchaser of Subscription Receipts and “Subscribers” means all of the purchasers
of the Subscription Receipts;

-5-



--------------------------------------------------------------------------------



 



  (uuu)   “Subscription Agreements” means the agreements to be entered into
between the Company and each Subscriber of Subscription Receipts resident in a
Selling Jurisdiction in the form attached as Schedule “A” hereto;     (vvv)  
“Subscription Receipt” has the meaning ascribed thereto on the cover page of
this Agreement;     (www)   “Subscription Receipt Agent” means Equity Financial
Trust Company;     (xxx)   “Subscription Receipt Agreement” means the
subscription receipt agreement entered into between the Company, the Agents, the
Subscription Agent and the U.S. Escrow Agent on the Closing Date governing the
terms and conditions of the Subscription Receipts;     (yyy)   “Subscription
Receipt Certificate” means the certificate to be dated the date of issue which
will represent the Subscription Receipts substantially in the form attached to
the Subscription Receipt Agreement as Schedule “A”;     (zzz)   “Subscription
Receipt Price” has the meaning ascribed thereto on the cover page of this
Agreement;     (aaaa)   “Subsidiaries” any entity of which more than 50 percent
of the voting securities are directly or indirectly owned by the Company and the
financial statements of which are consolidated with those of the Company and
“Subsidiary” means any one of the Subsidiaries;     (bbbb)   “Taxes” has the
meaning ascribed hereto in Section 6.2(ee)(v) of this Agreement;     (cccc)  
“Tax Returns” has the meaning ascribed thereto in Section 6.2(ee)(v)(B) of this
Agreement;     (dddd)   “Termination Time” means 11:59 pm (Toronto time) on
March 31, 2011;     (eeee)   “to the knowledge of” means (unless otherwise
expressly stated), with respect to the Company, a statement of the actual
knowledge, after having made reasonable enquiries (such reasonable enquiries not
needing to include enquiries of third parties), of Steve Berrard, Tom Byrne and
Tom Aucamp of the facts or circumstances to which such phrase relates;    
(ffff)   “United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia;    
(gggg)   “U.S. Escrow Agent” means Continental Stock Transfer & Trust Co.;    
(hhhh)   “U.S. Person” means a U.S. Person as defined in Rule 902(k) of
Regulation S under the U.S. Securities Act;     (iiii)   “U.S. Securities Act”
means the United States Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, including judicial and administrative
interpretations thereof;

-6-



--------------------------------------------------------------------------------



 



  (jjjj)   “U.S. Securities Laws” means the applicable blue sky or securities
legislation in the United States, together with the 1934 Act and the U.S.
Securities Act and the rules and regulations of the SEC or state securities
authority thereunder; and     (kkkk)   “Underlying Common Shares” means the
Common Shares issuable upon exchange of the Subscription Receipts in accordance
with and subject to the terms of the Subscription Receipt Agreement.

2. Interpretation. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

  (a)   “this Agreement” means this Agency Agreement;     (b)   any reference in
this Agreement to a designated “Section”, “Subsection”, “Paragraph”, “Schedule”
or other subdivision refers to the designated section, subsection, paragraph,
schedule or other subdivision of this Agreement;     (c)   the words “herein”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular section or other subdivision of this Agreement;
    (d)   the word “including”, when following any general statement, term or
matter, is not to be construed to limit such general statement, term or matter
to the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto but rather refers to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter;     (e)   any reference to a statute includes and, unless
otherwise specified herein, is a reference to such statute and to the
regulations made pursuant thereto, with all amendments made thereto and in force
from time to time, and to any statute or regulations that may be passed which
have the effect of supplementing or superseding such statute or such regulation;
    (f)   any reference to “party” or “parties” means the Company, the Agents,
or all of them, as the context requires;     (g)   the headings in this
Agreement are for convenience of reference only and do not affect the
interpretation of this Agreement; and     (h)   words importing the masculine
gender include the feminine or neuter gender and words in the singular include
the plural, and vice versa.

3. Appointment of Agents. Subject to the terms and conditions of this Agreement,
the Company appoints the Agents, and the Agents agree to act as the exclusive
Agents of the Company, to offer the Subscription Receipts for sale in the
Selling Jurisdictions and to use their marketed, best efforts to solicit and
procure Subscribers of the Subscription Receipts on behalf of the Company. The
Subscription Receipts will be sold by way of the exemption from registration
under the U.S. Securities Act provided by Section 4(2) thereof and Rule 506 of
Regulation D thereunder and (i) private placement to “Accredited Investors”
under the applicable Exemptions in each of the provinces of Canada, (ii) in the
United States pursuant to the foregoing exemptions, and (iii) in such other
jurisdictions (in accordance

-7-



--------------------------------------------------------------------------------



 



with local laws) as may be agreed to by the Company and the Agents provided that
the Company is not required to file a prospectus or other disclosure document or
become subject to reporting obligations in such jurisdictions. The Company shall
issue and sell the Subscription Receipts at the Closing Time, in accordance with
and subject to the provisions of this Agreement and the Subscription Agreements.
It is understood and agreed by the parties that the Agents shall act as agent
only and at no time shall the Agents have any obligation whatsoever to purchase
Subscription Receipts as principal.
4. Agents’ Commission. In consideration of the Agents agreement to act as
financial advisors to the Company, find and introduce potential Subscribers of
the Subscription Receipts and otherwise assist in the distribution of the
Subscription Receipts in accordance with this Agreement, the Company agrees to
pay to the Agents an aggregate cash commission (the “Agents’ Commission”) equal
to 5.0% of the gross proceeds of the Subscription Receipts. The Agents’
Commission shall be payable by the Company to Clarus on behalf of the Agents on
the closing date of the Acquisition, pursuant to the provisions of the
Subscription Receipt Agreement.
In addition, the Company agrees to pay the Agents’ expenses in accordance with
Section 12.
5. Offering Procedures.
5.1 Each Subscriber of Subscription Receipts will purchase Subscription Receipts
and the Company will issue and sell the Subscription Receipts pursuant to
exemptions from applicable prospectus and registration requirements under
Securities Laws of the jurisdiction of residence of the Subscriber or such other
jurisdiction as may be applicable to the Subscriber and as contemplated by the
Subscription Agreements. Each Subscriber will enter into a Subscription
Agreement with the Company. The Agents will notify the Company with respect to
the identities of Subscribers in sufficient time to allow the Company to comply
with all applicable regulatory requirements and all requirements under the
Securities Laws to be complied with by the Company as a result of the offering
and sale of the Subscription Receipts to such Subscribers on a private placement
basis in such Selling Jurisdictions.
5.2 The Company and the Agents will each use their best efforts to file or cause
to be filed all documents required to be filed by the Company and the
Subscribers, respectively, in connection with the purchase and sale of the
Subscription Receipts so that the distribution of the Subscription Receipts may
lawfully occur on an exempt basis.
5.3 The Company covenants that it will, as soon as reasonably practicable after
the Closing, prepare and file the Registration Statement as set out in Schedule
“F’ to the Subscription Agreement.
5.4 The Company will promptly inform the Agents of the receipt by the Company of
any material communication from the Securities Regulators or any other
securities regulatory authority of any other jurisdiction, the Stock Exchanges
or any other competent authority relating to the Registration Statement, the
“form 10 information” (as defined in Rule 144(i)(2) under the 1933 Act) or the
Company’s other filings with the SEC.
6. Representations and Warranties of the Company.
6.1 Each officers’ certificate required to be provided in accordance with the
terms of this Agreement, signed by any officer of the Company and delivered to
the Agents or Agents’ counsel, will constitute a representation and warranty by
the Company to the Agents or Agents’ counsel, as the case may be, as to the
matters covered by the certificate.

-8-



--------------------------------------------------------------------------------



 



6.2 The Company represents and warrants to each of the Agents and acknowledges
that each of the Agents is relying upon such representations and warranties in
connection with its execution and delivery of this Agreement that:

  (a)   the Subscription Agreements, the Subscription Receipt Agreement and the
Subscription Receipt Certificates have been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the other parties thereto, is, or will be, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as that enforcement may be limited by bankruptcy, insolvency and
other laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction;     (b)   the Subscription Receipts, Underlying Common Shares and
Penalty Shares to be issued by the Company and/or sold pursuant to this
Agreement and the Subscription Agreements will be duly authorized for that
issuance and sale by all necessary action on the part of the Company and, when
issued and delivered by the Company against payment of the applicable
consideration, the Subscription Receipts, Underlying Common Shares and Penalty
Shares issued pursuant to this Agreement and the Subscription Agreements, will
have been validly issued, will be outstanding as fully paid and non-assessable
and will not have been issued in violation of or subject to any pre-emptive
rights or other contractual rights to purchase securities issued by the Company
or in violation of any applicable law;     (c)   the Company is a reporting
issuer under the securities laws of the Provinces of British Columbia, Alberta,
Saskatchewan, Manitoba, Ontario, Québec, New Brunswick, Nova Scotia, Prince
Edward Island and Newfoundland and a registrant under the 1934 Act, and is not
in default in any material respect of any requirement of such securities laws
and the Company is not included on a list of defaulting reporting issuers
maintained by the Securities Regulators of the Provinces of British Columbia,
Alberta, Saskatchewan, Manitoba, Ontario, Québec, New Brunswick, Nova Scotia,
Prince Edward Island and Newfoundland and further, that commencing on
November 10, 2011 holders of the Underlying Common Shares will be able to offer
and sell such Underlying Common Shares pursuant to Rule 144(i) under the 1933
Act, provided that at the time of any such offer or sale, the holder thereof is
not an Affiliate of the Company, and provided further, that at that time of such
offer or sale, the Company has filed all reports and other materials required to
be filed by it pursuant to Section 13 or 15(d) under the 1934 Act during the
preceding 12 months, other than Form 8-K reports;     (d)   no order ceasing or
suspending trading in securities of the Company, prohibiting the sale of such
securities, has been issued to the Company, directors or officers and, to the
knowledge of the Company, no such investigations or proceedings for such
purposes are pending or threatened;     (e)   the Subscription Receipt Agent, at
its principal office in Toronto, has been duly appointed as transfer agent and
registrar for the Common Shares;     (f)   the Underlying Common Shares will not
be subject to a restricted period or to a statutory hold period under the
Securities Laws or to any resale restriction under the policies of the Stock
Exchanges other than as described in the Subscription Agreement;

-9-



--------------------------------------------------------------------------------



 



  (g)   the Company will use the proceeds of the Offering in the manner
described in the Subscription Agreement;     (h)   since August 18, 2010, the
Company has been in compliance in all material respects with its continuous
disclosure obligations under applicable Securities Laws;     (i)   all the
statements set forth in the Disclosure Documents were true, correct, and
complete in all material respects and did not contain any misrepresentation as
of the date of such statements and the Company has not filed any confidential
material change reports under the laws of Canada or the United States since the
date of such statements which remain confidential as at the date hereof;     (j)
  other than as disclosed in the Disclosure Documents, no material fact or
material change has arisen or has been discovered which would have been required
to have been stated in the Disclosure Documents had the fact arisen or been
discovered on, or prior to, the date of such Disclosure Documents, and, except
as have been disclosed in the Disclosure Documents, the Company has not suffered
a Company Material Adverse Effect since November 2, 2010 and the Company has not
suffered a Company Material Adverse Effect in relation to the Common Shares;    
(k)   the Company’s Auditors are independent public accountants as required
under applicable Securities Laws, are qualified to act as auditors of the
Company under the applicable Securities Laws, and there has never been a
reportable disagreement (within the meaning of the applicable Securities Laws)
between the Company and the Company’s Auditors;     (l)   during the period in
which the Subscription Receipts are offered for sale, the Company did not and
will not authorize any person acting on its or their behalf (other than the
Agents, their affiliates and any person acting on their behalf, as to which no
representation is made) to take any action that would cause the exemption
afforded by Section 4(2) of the U.S. Securities Act or Rule 506 thereunder to be
unavailable for offers and sales of the Subscription Receipts, pursuant to this
Agreement;     (m)   neither the Company, nor any of its affiliates, nor any
person authorized to act on its behalf have engaged or will engage in any form
of General Solicitation or General Advertising with respect to offers or sales
of the Subscription Receipts;     (n)   the Company has not, for a period of six
months prior to the date hereof sold, offered for sale or solicited any offer to
buy any of its securities in the United States in a manner that would be
“integrated” with the Offering and that would cause the exemption afforded by
Section 4(2) of the U.S. Securities Act and Rule 506 of Regulation D to be
unavailable for offers and sales of the Subscription Receipts;     (o)   during
the period in which the Subscription Receipts are offered for sale, neither the
Company nor any of its affiliates, nor any person authorized to act on its
behalf (other than the Agents, their affiliates and any person acting on their
behalf, as to which no representation is made) has taken or will take, directly
or indirectly, any action that would constitute a violation of Regulation M of
the SEC under the 1934 Act;     (p)   the Company shall cause a Form D to be
filed with the SEC within 15 days of the first sale of Subscription Receipts and
shall, unless directed to the contrary by the Agents with regard to any
jurisdiction in which a U.S. Affiliate is relying on a state institutional

-10-



--------------------------------------------------------------------------------



 



  exemption that does not require the making of any filing, make such other
filings as shall be required by applicable state Securities Laws to secure
exemption from registration under such securities laws for the sale of the
Subscription Receipts in such states;   (q)  neither the Company nor any of the
affiliates thereof has been subject to any order, judgment or decree of any
court of competent jurisdiction temporarily, preliminarily or permanently
enjoining such person for failure to comply with Rule 503 of Regulation D
concerning the filing of notice of sales on Form D;   (r)  the Company is not
now and, as a result of the transactions contemplated by this Agreement and the
Subscription Agreements, will not be an “investment company” (as defined in the
United States Investment Company Act of 1940) that is or will be required to be
registered under Section 8 of that Act;   (s)  (i) the Company and each
Subsidiary of the Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has the requisite corporate or other power and authority and all necessary
governmental approvals to own, lease and operate its properties and to carry on
its business as it is now being conducted. The Company and each Subsidiary is
duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except for such failures to be so qualified or licensed
and in good standing that would not reasonably be expected to have a Company
Material Adverse Effect;

  (ii)   a true and complete list of all Material Subsidiaries, together with
the jurisdiction of incorporation, or formation, of each such Subsidiary and the
percentage of the outstanding capital stock or other equity interests of each
such Subsidiary owned by the Company, each other Subsidiary and any other
person, is set forth in the Disclosure Documents; and     (iii)   the Disclosure
Documents list any and all persons of which the Company directly or indirectly
owns an equity or similar interest, or an interest convertible into or
exchangeable or exercisable for an equity or similar interest, of less than 50%
of such person (collectively, the “Investments”). Except as set forth in the
Disclosure Documents and except as indicated on the Financial Statements, the
Company or a Subsidiary, as the case may be, owns all Investments free and clear
of all Liens, and there are no outstanding contractual obligations of the
Company or any Subsidiary permitting the repurchase, redemption or other
acquisition of any of its interest in the Investments on terms that are not fair
market value terms or to provide funds to, or make any investment (in the form
of a loan, capital contribution or otherwise in, or provided any material
guarantee with respect to, any Investment);

  (t)   the Company has made available to the Agents a complete and correct copy
of the articles of incorporation and the bylaws each as amended to date, of the
Company and each Subsidiary. Such articles of incorporation and bylaws are in
full force and effect and no other organizational documents are applicable or
binding upon the Company or any of its Subsidiaries. Neither the Company nor any
Subsidiary is currently in violation of any material provision of its articles
of incorporation or bylaws or similar

-11-



--------------------------------------------------------------------------------



 



  organizational documents in any material respect. The Company has made
available to the Agents a complete and correct copies of the minutes of all
meetings and all written consents of the board of the Company (and each
committee thereof) and of the shareholders of the Company;   (u)  (i)    as of
the date of this Agreement, the authorized capital stock of the Company consists
of Common Shares, of which 115,577,927 are issued and outstanding. Each
outstanding Common Share is duly authorized, validly issued, fully paid and
nonassessable and was issued free of preemptive (or similar) rights; and

  (ii)   except as described in the Disclosure Documents and in this Agreement,
there are no (A) options, warrants or other rights, agreements, arrangements or
commitments of any character relating to the issued or unissued capital stock of
the Company or any Subsidiary or obligating the Company or any Subsidiary or any
shareholder of the Company to issue or sell any shares of capital stock of, or
other equity interests in, the Company or any Subsidiary, (B) voting securities
of the Company or securities convertible, exchangeable or exercisable for shares
of capital stock or voting securities of the Company, or (C) equity equivalents,
interests in the ownership or earnings of the Company or any Subsidiary or
rights with respect to the foregoing. All shares of Common Stock reserved for
issuance as aforesaid, upon issuance on the terms and conditions specified in
the instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable and free of preemptive (or similar)
rights. All securities of the Company have been issued in compliance with all
applicable Laws, except to the extent that any non-compliance will not result in
any Company Material Adverse Effect. There are no outstanding contractual
obligations of the Company or any Subsidiary to repurchase, redeem or otherwise
acquire any shares of Common Stock or any capital stock of any Subsidiary or to
provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any Subsidiary or any other Person. Except as set
forth in the Disclosure Documents, none of the Company or any Subsidiary is a
party to any shareholders’ agreement, voting trust agreement or registration
rights agreement relating to any equity securities of the Company or any
Subsidiary or any other Contract relating to disposition, voting or dividends
with respect to any equity securities of the Company or of any Subsidiary;

  (v)   the Company has all necessary power and authority to execute and deliver
this Agreement, the Subscription Receipt Agreement and the Subscription
Agreements, and to perform its obligations thereunder. The execution and
delivery of this Agreement by the Company have been duly authorized by all
necessary corporate action and no other corporate proceedings on the part of the
Company are necessary to authorize this Agreement. This Agreement has been duly
and validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery by the Agents constitutes a legal, valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, except as that enforcement may be limited by bankruptcy, insolvency
and other laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction;     (w)   the execution and delivery of this Agreement, the
Subscription Receipt Agreement and the Subscription Agreements by the Company
does not, and the performance by the

-12-



--------------------------------------------------------------------------------



 



  Company of its obligations under this Agreement, the Subscription Receipt
Agreement and the Subscription Agreements does not and will not, (i) conflict
with or result in a violation or breach of the Articles of Incorporation or
Bylaws (or similar organizational documents) of the Company, (ii) except for
post-closing filings made in the ordinary course for transactions of the kind
set out in this Agreement, the Subscription Receipt Agreement and the
Subscription Agreements, conflict with or violate any statute, law, ordinance,
regulation, rule, common law, code, executive order, judgment, decree or other
order (“Law”) applicable to the Company or by which any property or asset of the
Company is bound or affected, or (iii) result in any breach or violation of or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, require consent or result in a material loss of a
material benefit under, give rise to a right or obligation to purchase or sell
assets or securities under, give to others any right of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any
material property or asset of the Company or any Subsidiary pursuant to, any
note, bond, mortgage, indenture, contract (written or oral), agreement, lease,
license, permit, franchise or other binding commitment, instrument or obligation
(each, a “Contract”) to which the Company or any Subsidiary is a party or by
which the Company or a Subsidiary or any material property or asset of the
Company or any Subsidiary is bound or affected, except, with respect to clauses
(ii) and (iii), for any such conflicts, violations, breaches, defaults or other
occurrences which would not reasonably be expected to have a Company Material
Adverse Effect;   (x)  the Company and each Subsidiary is in possession of all
material franchises, grants, authorizations, licenses, permits, easements,
variances, exceptions, consents, certificates, approvals and orders of any
Governmental Authority necessary for each such entity to own, lease and operate
its material properties or to carry on its business substantially as it is now
being conducted (the “Company Permits”), and no suspension or cancellation of
any of the Company Permits is pending or, to the knowledge of the Company,
threatened. Neither the Company nor any Subsidiary is operating in material
violation of: (a) any Law applicable to such entity or by which any property or
asset of such entity is bound or affected, and (b) any Company Permit to which
such entity is a party or by which such entity or any such property or asset of
such entity is bound, except in any case for any such violations which would not
have a Company Material Adverse Effect. Neither the Company nor any Subsidiary
has received written notice of any default, and, to the Company’s knowledge, no
event has occurred which, with notice or lapse of time or both would constitute
a default;   (y)  (i)    the financial statements in the Disclosure Documents
(the “Financial Statements”) have been prepared in accordance with U.S.
generally accepted accounting principles (“GAAP”), applied on a consistent basis
throughout the periods involved (except to the extent required by changes in
GAAP or as may be indicated in the notes thereto, if any) (hereinafter,
“Consistently Applied”) and present fairly, in all material respects, the
consolidated or combined financial position of the Company and its Subsidiaries
as of the respective dates thereof and the results of operations for the periods
indicated; and

  (ii)   neither the Company nor any Subsidiary have any liabilities,
obligations or commitments (including without limitation, liabilities,
obligations or commitments to fund any operations or work or to give any
guarantees or for Taxes) whether accrued, absolute, contingent or otherwise, of
the type required by GAAP to be reflected or reserved against on the balance
sheets except (i) to

-13-



--------------------------------------------------------------------------------



 



      the extent reflected, reserved or taken into account in the balance sheet
of Swisher International, Inc. and its subsidiaries as of September 30, 2010
(and included in the Form 10 of the Company), including all notes thereto, if
any and the most recently filed balance sheet of the Company in the Disclosure
Documents (collectively, the “Most Recent Balance Sheet”) and not heretofore
paid or discharged, (ii) liabilities incurred in the ordinary course of business
consistent with past practice since the date of the Most Recent Balance Sheet
(none of which relates to breach of contract, breach of warranty, tort,
infringement or violation of law, or which arose out of any action, suit, claim,
governmental investigation or arbitration proceeding), (iii) normal accruals,
reclassifications, and audit adjustments which would be reflected on an audited
financial statement and which would not be material on a consolidated basis,
(iv) liabilities incurred in the ordinary course of business consistent with
past practice prior to the date of the Most Recent Balance Sheet which, in
accordance with GAAP Consistently Applied, were not recorded thereon, and
(v) except as would not result in a Company Material Adverse Effect;

(z)  except in connection with the transactions contemplated by this Agreement,
during the period beginning on November 9, 2010 and ending on the date hereof,
the Company (on a consolidated basis) has conducted its business, in all
material respects, in the ordinary course consistent with past practice;  
 (aa)  there is no litigation, suit, claim, action, proceeding, hearing,
petition, grievance, complaint or investigation (an “Action”) pending or, to the
knowledge of the Company, threatened against the Company or any Subsidiary, or
any property or asset of the Company or any Subsidiary, before any Governmental
Authority or arbitrator that would reasonably be expected to have a Company
Material Adverse Effect. As of the date of this Agreement, to the Company’s
knowledge no officer or director of the Company is a defendant in any Action in
connection with his status as an officer or director of the Company or any
Subsidiary. Other than pursuant to Articles of Incorporation, Bylaws or other
organizational documents, no Contract between the Company or any Subsidiary and
any current or former director or officer exists that provides for
indemnification. Neither the Company nor any Subsidiary nor any property or
asset of the Company or any Subsidiary is subject to any continuing order of,
consent decree, settlement agreement or other similar written agreement with,
or, to the knowledge of the Company, continuing investigation by, any
Governmental Authority, or any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority. Neither the Company nor
any Subsidiary has received written notice of any default, and, to the Company’s
knowledge, no event has occurred which, with notice or lapse of time or both,
would constitute a default by the Company or the applicable Subsidiaries in
connection with any of the foregoing which would result in a Company Material
Adverse Effect;   (bb)  (i)    except as set forth in the Disclosure Documents,
the Company is not a party to or bound by any collective bargaining agreement or
any other agreement with a labor union, and, to the Company’s knowledge, there
has been no effort by any labor union during the 24 months prior to the date
hereof to organize any employees of the Company into one or more collective
bargaining units. There is no pending or, to the Company’s knowledge, threatened
labor dispute, strike or work stoppage which affects or which may affect the
business of the Company or which may interfere with its continued operations.
Neither the Company (on a consolidated basis) nor to the Company’s knowledge any
agent, representative or

-14-



--------------------------------------------------------------------------------



 



      employee thereof has within the last 12 months committed any unfair labor
practice as defined in the National Labor Relations Act, as amended, and there
is no pending or, to the Company’s knowledge, threatened charge or complaint
against the Company (on a consolidated basis) by or with the National Labor
Relations Board or any representative thereof. There has been no strike, walkout
or work stoppage or threat thereof involving any of the employees of the Company
during the 12 months prior to the date hereof. The Company (on a consolidated
basis) has complied in all material respects with applicable Laws, rules and
regulations relating to employment, civil rights and equal employment
opportunities, including but not limited to, the Civil Rights Act of 1964, the
Fair Labor Standards Act, and the Americans with Disabilities Act, as amended,
except for those instances of non-compliance which would not result in a Company
Material Adverse Effect;

  (ii)   the Company has made available to Agents all material employee benefit
plans (as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)) and all bonus, stock option, stock purchase,
restricted stock, incentive, deferred compensation, retiree medical or life
insurance, supplemental retirement, severance or other benefit plans, programs
or arrangements, and all employment, termination, severance or other contracts
or agreements to which the Company or any Subsidiary is a party, with respect to
which the Company or any Subsidiary has any obligation or which are maintained,
contributed to or sponsored by the Company or any Subsidiary for the benefit of
any current or former employee, consultant, officer or director of the Company
or any Subsidiary (collectively, the “Plans”). The Company has made available to
Agents a true and complete copy of each Plan and has made available to Agents a
true and complete copy of (where applicable) (A) each trust or funding
arrangement prepared in connection with each such Plan, (B) the two most
recently filed annual reports on Internal Revenue Service (“IRS”) Form 5500,
(C) the most recently received IRS determination letter for each such Plan,
(D) the two most recently prepared actuarial reports and financial statements in
connection with each such Plan, and (E) the most recent summary plan description
and any material written communications (or a description of any material oral
communications) by the Company or the Subsidiaries to any current or former
employees, consultants, or directors of the Company or any Subsidiary concerning
the extent of the benefits currently provided under a Plan;     (iii)   neither
the Company nor any Subsidiary has now or at any time contributed to, sponsored,
or maintained (i) a pension plan (within the meaning of Section 3(2) of ERISA)
subject to Section 412 of the United States Internal Revenue Code of 1986, as
amended (the “Code”) or Title IV of ERISA; (ii) a multiemployer plan (within the
meaning of Section 3(37) or 4001(a)(3) of ERISA) (a “Multiemployer Plan”); or
(iii) a single employer pension plan (within the meaning of Section 4001(a)(15)
of ERISA) for which the Company or any Subsidiary could incur liability under
Section 4063 or 4064 of ERISA (a “Multiple Employer Plan”);     (iv)   with
respect to the Plans, no event has occurred and, to the knowledge of the
Company, there exists no condition or set of circumstances, in connection with
which the Company or any Subsidiary could reasonably be expected to be subject
to any actual or contingent liability under the terms of such Plan or any
applicable Law which would reasonably be expected to have a Company

-15-



--------------------------------------------------------------------------------



 



      Material Adverse Effect. Each Plan may be amended or terminated without
liability to the Company, other than liability for accrued benefits through the
date of the amendment or termination and administrative costs of amending or
terminating the Plan;     (v)   each Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter or
prototype opinion letter from the IRS covering all of the provisions applicable
to the Plan for which determination letters or prototype opinion letters are
currently available that the Plan is so qualified and each trust established in
connection with any Plan which is intended to be exempt from federal income
taxation under Section 501(a) of the Code is so exempt, and, to the knowledge of
the Company, no circumstance exists that could reasonably be expected to result
in the revocation of such exemption;     (vi)   each Plan has been established
and administered by the Company’s third party administrators to the knowledge of
the Company, in accordance with its terms, and in compliance with the applicable
provisions of ERISA, the Code and other applicable Laws, except to the extent
such noncompliance, would not reasonably be expected to have a Company Material
Adverse Effect;     (vii)   with respect to any Plan, (A) no Actions (other than
routine claims for benefits in the ordinary course) are pending or, to the
knowledge of the Company, threatened, that would reasonably be expected to have
a Company Material Adverse Effect, (B) to the knowledge of the Company, no facts
or circumstances exist that could reasonably be expected to give rise to any
such Actions, and (C) no administrative investigation, audit or other
administrative proceeding by the Department of Labor, the IRS or other
Governmental Authority is pending, in progress or, to the knowledge of the
Company, threatened that would reasonably expected to have a Company Material
Adverse Effect; and     (viii)   each Plan that is a “group health plan” (as
defined in Code Section 5000(b)(1), Title I of ERISA or the U.S. Public Health
Service Act) has been operated by the Company’s third party administrators to
the knowledge of the Company, in compliance in all material respects with
(i) the group health plan continuation coverage requirements of Section 4980B of
the Code and Sections 601 through 608 of ERISA (“COBRA Coverage”) or similar
state law, (ii) Section 4980D of the Code, (iii) Title I of ERISA, (iv) the U.S.
Public Health Service Act and (v) the provisions of the U.S. Social Security
Act, in each case to the extent applicable;

(cc)  (i)    neither the Company nor any of its Subsidiaries owns any real
property;

  (ii)   the Company has made available to Agents the list of each parcel of
real property currently leased or subleased by the Company or any Subsidiary
(collectively, the “Leased Properties”) which list sets forth the Company or the
Subsidiary holding such leasehold interest, with the name of the lessor and the
date of the lease, sublease, assignment of the lease, any guaranty given or
leasing commissions remaining payable by the Company or any Subsidiary in
connection therewith and each material amendment to any of the foregoing
(collectively, the “Lease Documents”). The Company or the applicable Subsidiary
owns a valid leasehold

-16-



--------------------------------------------------------------------------------



 



      interest in the Leased Properties, free and clear of all Liens other than
Permitted Liens. True, correct and complete copies of all Lease Documents have
been made available to Agents. Each of the Lease Documents is valid, binding and
in full force and effect as against the Company or the Subsidiaries and, to the
Company’s knowledge, as against the other party thereto;     (iii)   neither the
Company nor any Subsidiary has received written notice under any of the Lease
Documents of any default, and, to the Company’s knowledge, no event has occurred
which, with notice or lapse of time or both, would constitute a default by the
Company or the applicable Subsidiaries thereunder which would result in a
Company Material Adverse Effect; and     (iv)   to the Company’s knowledge, the
Company and the Subsidiaries own, or have valid leasehold rights to, all
material furniture, fixtures, equipment, operating supplies and other personal
property (collectively, the “Personal Property”) necessary for the operation of
each Leased Property, subject to no Liens, other than as would not result in a
Company Material Adverse Effect, in the case of owned Personal Property. The
Company owns or has a valid leasehold right to all Personal Property at each of
its locations;

(dd)  (i)   (A) to the Company’s knowledge, the conduct of the business of the
Company and the Subsidiaries as currently conducted does not infringe upon or
misappropriate the Intellectual Property rights of any third party, and no claim
has been asserted against the Company or any Subsidiary that the conduct of the
business of the Company and the Subsidiaries as currently conducted infringes
upon, or may infringe upon or misappropriates the Intellectual Property rights
of any third party; (B) with respect to each item of Intellectual Property that
is owned by the Company or a Subsidiary and is material to its operations
(“Owned Intellectual Property”), the Company or a Subsidiary is the owner of the
entire right, title and interest in and to such Owned Intellectual Property and
is entitled to use such Owned Intellectual Property in the continued operation
of its respective business; (C) with respect to each item of Intellectual
Property that is licensed to or otherwise held or used by the Company or a
Subsidiary and is material to its operations (“Licensed Intellectual Property”),
the Company or a Subsidiary has the right to use such Licensed Intellectual
Property in the continued operation of its respective business in accordance
with the terms of the license agreement governing such Licensed Intellectual
Property; (D) none of the Owned Intellectual Property has been adjudged invalid
or unenforceable in whole or in part and, to the Company’s knowledge, the Owned
Intellectual Property is valid and enforceable; (E) to the Company’s knowledge,
no person is engaging in any activity that infringes upon the Owned Intellectual
Property; (F) to the Company’s knowledge, each license of the Licensed
Intellectual Property is valid and enforceable, is binding on all parties to
such license, and is in full force and effect; (G) to the Company’s knowledge,
no party to any license of the Licensed Intellectual Property is in breach or
default of any material provision thereof or thereunder; (H) the Company has
taken all reasonable actions (including executing non-disclosure and
intellectual property assignment agreements) to protect, preserve and maintain
the Owned Intellectual Property; and (I) neither the execution of this Agreement
nor the consummation of any Transaction shall adversely affect any of the
Company’s rights with respect to the Owned Intellectual Property or the Licensed
Intellectual Property;

-17-



--------------------------------------------------------------------------------



 



  (ii)   for purposes of this Agreement, “Intellectual Property” means
(A) United States and Canadian patents, patent applications and statutory
invention registrations, (B) trademarks, service marks, trade dress, logos,
trade names, corporate names, domain names and other source identifiers, and
registrations and applications for registration thereof, (C) copyrightable
works, copyrights, and registrations and applications for registration thereof,
(D) all items of software, source code, object code or other computer program of
whatever name and (F) confidential and proprietary information, including trade
secrets and know-how;

(ee)  (i)   each of the Company and its Subsidiaries has filed all Tax Returns
required to be filed by any of them, except, where the failure to file such Tax
Returns would not, have a Company Material Adverse Effect. The Company and each
of its Subsidiaries have correctly reported all income and all other amounts or
information required to be reported to the applicable Governmental Authority
with respect to any such Taxes, except as would not result in a Company Material
Adverse Effect. Copies of all federal, state and local Tax Returns for the
Company and each Subsidiary with respect to the taxable years commencing on or
after the 2007 tax year have been delivered or made available to representatives
of the Agents. To the Company’s knowledge, no deficiencies for any Taxes have
been asserted or assessed in writing against the Company or any of its
Subsidiaries as of the date of this Agreement, and no requests for waivers of
the time to assess any such Taxes are pending. There are no pending or, to the
knowledge of the Company, threatened audits, examinations, investigations or
other proceedings in respect of any Tax of the Company;

  (ii)   all material Taxes due and owing by the Company (whether or not shown
on any Tax Return) have been paid or have been properly accrued on the Company’s
Financial Statements in accordance with GAAP. The Company has withheld all Taxes
required to have been withheld in connection with amounts paid to its employees,
independent contractors, customers, shareholders and other Persons, and has
paid, or will timely pay, all amounts so withheld to the appropriate
Governmental Authority, except when failures to withhold would not result in a
Company Material Adverse Effect;     (iii)   the Company is not currently
delinquent in the payment of any Tax. There are no Tax liens on any assets of
the Company, except for statutory liens for Taxes that are not yet due and
payable, liens for Taxes which are currently payable without penalty or interest
and liens for Taxes being contested in good faith by any appropriate proceeding
for which adequate reserves have been established. There is no material Tax
deficiency outstanding or assessed or proposed against the Company that is not
reflected as a liability on the Company’s Financial Statements. The Company has
not executed any agreements or waivers extending any statute of limitations on
or extending the period for the assessment or collection of any Tax;     (iv)  
the Company has not assumed any obligation to pay any Tax obligations of, or
with respect to any transaction relating to, any other Person or agreed to
indemnify any other Person with respect to any Tax;     (v)   for purposes of
this Agreement:

-18-



--------------------------------------------------------------------------------



 



  (A)   “Tax” or “Taxes” shall mean any and all federal, state, local and
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
taxes of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
governmental or Tax authority; and     (B)   “Tax Returns” means any and all
returns, declarations, claims for refund, or information returns or statements,
reports and forms relating to Taxes filed with any Tax authority (including any
schedule or attachment thereto) with respect to the Company or the Subsidiaries,
including any amendment thereof;

(ff)  (i)    except as would not reasonably be expected to have a Company
Material Adverse Effect: (A) to the Company’s knowledge, none of the Company or
any of the Subsidiaries has violated, or is in violation of, any Environmental
Law; (B) to the Company’s knowledge, there is and has been no Release of
Hazardous Substances in violation of Environmental Laws at, on, under or any of
the properties currently leased or operated by the Company or any of the
Subsidiaries or, during the period of the Company’s or the Subsidiaries’ lease
or operation thereof, formerly leased or operated by the Company or any of the
Subsidiaries; (C) the Company and the Subsidiaries have obtained and are and
have been in material compliance with all, and have not violated any, required
Environmental Permits; (D) the Company and its Subsidiaries have not received
any written claims against the Company or any of the Subsidiaries alleging
violations of or liability or obligations under any Environmental Law;

  (ii)   for purposes of this Agreement:

  (A)   “Environmental Laws” means any Laws (including common law) of the United
States federal, state, local, non-United States, or any other Governmental
Authority; relating to (A) Releases or threatened Releases of Hazardous
Substances or materials containing Hazardous Substances; (B) the manufacture,
handling, transport, use, treatment, storage or disposal of Hazardous Substances
or materials containing Hazardous Substances; or (C) pollution or protection of
the environment or human health and safety as affected by Hazardous Substances
or materials containing Hazardous Substances;     (B)   “Environmental Permits”
means any permit, license registration, approval, notification or any other
authorization pursuant to Environmental Law;     (C)   “Hazardous Substances”
means (A) those substances, materials or wastes defined as toxic, hazardous,
acutely hazardous, pollutants, contaminants, or words of similar import, in or
regulated under the following United States federal statutes and any analogous
state statutes, and all regulations thereunder: the Hazardous Materials
Transportation Act, the

-19-



--------------------------------------------------------------------------------



 



      Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Clean Water Act, the Safe Drinking
Water Act, the Atomic Energy Act, the Federal Insecticide, Fungicide, and
Rodenticide Act and the Clean Air Act; (B) petroleum and petroleum products,
including crude oil and any fractions thereof; (C) natural gas, synthetic gas,
and any mixtures thereof; and (D) polychlorinated biphenyls, asbestos, molds
that could reasonably be expected to adversely affect human health, urea
formaldehyde foam insulation and radon; and     (D)   “Release” means any
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, migrating, seeping, leaching, dumping, or disposing of any substance,
material or product into or through the environment;

(gg)  (i)    except for this Agreement, the Subscription Receipt Agreement and
the Subscription Agreements, and any Lease, as of the date hereof, neither the
Company nor any Subsidiary is a party to or bound by any of the following that
were not entered in the ordinary course of the Company or Subsidiary’s business
and consistent with historic practice:

  (A)   agreement or indenture relating to indebtedness for borrowed money;    
(B)   lease or agreement under which any Company is lessee of or holds or
operates any property (other than real property), owned by any other party,
except for any lease or agreement under which the aggregate annual rental
payments do not exceed $75,000;     (C)   lease or agreement under which any
Company is lessor of or permits any third party to hold or operate any property
(other than real property), owned or controlled by any Company, except for any
lease or agreement under which the aggregate annual rental payments do not
exceed $75,000;     (D)   contract or group of related contracts with the same
party or group of affiliated parties the performance of which involves
outstanding consideration in excess of $200,000;     (E)   agreement, contract
or commitment limiting the ability of any Company to engage, in any material
respect, in any line of business or to compete, in any material respect, with
any Person; or     (F)   any collective bargaining agreement, labor contract or
other written agreement, arrangement with any labor union or any employee
organization.

(hh)  (i)    to the Company’s Knowledge, neither the Company nor any Company
Subsidiary is in material violation of or in material default under any Material
Contract to which it is a party or by which it or any of its properties or
assets is bound, except for violations or defaults that would not, individually
or in the aggregate, have a Company Material Adverse Effect, nor will the
consummation

-20-



--------------------------------------------------------------------------------



 



      and transactions contemplated herein result in any third party having any
right to terminate, amend, accelerate, cancel or deprive the Company of a
material benefit under any Material Contract, except for (A) such rights that,
if exercised, would not, individually or in the aggregate, have a Company
Material Adverse Effect and (B) any such right that is not substantially
different from rights otherwise exercisable by such third party under such
Material Contract (whether or not subject to a different notice period). No
third party consents, approvals or notices are required from, or to, any third
party pursuant to a Material Contract in order for the Company to proceed with
the execution and delivery of this Agreement and the completion of the
Transactions contemplated herein, except for any required consent that if not
obtained would not result in a Company Material Adverse Effect; and

  (ii)   (A) neither the Company nor any Subsidiary is and, to the Company’s
knowledge, no other party is in breach or violation of, or default under, any
Material Contract, (B) none of the Company or any of the Subsidiaries have
received any claim of default or notice of cancellation under any Material
Contract, and (C) to the Company’s knowledge, no event has occurred which would
result in a breach or violation of, or a default under, any Material Contract
(in each case, with or without notice or lapse of time or both), except in
either case, would not result in a Company Material Adverse Effect. Each
Material Contract is valid, binding and enforceable in accordance with its terms
and is in full force and effect. The Company has made available to Agents true
and complete copies of all Material Contracts, including any amendments thereto;

(ii)    the Company has made available to Agents a complete and correct list of
all material insurance policies owned or held by the Company and each
Subsidiary, true and complete copies of which have been made available to
Agents. With respect to each such insurance policy: (i) the policy is legal,
valid, binding and enforceable in accordance with its terms and, except for
policies that have expired under their terms in the ordinary course, is in full
force and effect; (ii) neither the Company nor any Subsidiary is in breach or
default (including any such breach or default with respect to the payment of
premiums or the giving of notice), and no event has occurred which, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination or modification, under the policy; (iii) to the knowledge of the
Company, without independent inquiry, no insurer on the policy has been declared
insolvent or placed in receivership, conservatorship or liquidation; (iv) no
notice of cancellation or termination has been received by the Company or any
Subsidiary; and (v) the policy is sufficient for compliance with all
requirements of Law and requirements of all Contracts to which the Company or
the Subsidiaries are parties or otherwise bound;

(jj)    Except as set forth in the Disclosure Documents, no manager, director,
executive officer or “associate” (as such terms are defined in Rule 12b-2 under
the Securities Exchange Act of 1934, as amended) of the Company owns any
material direct or indirect interest of any kind, or is a manager, director,
officer, employee, partner, member, Affiliate or associate of, or consultant or
lender to, or borrower from, or has the right to participate in the management,
operations or profits of, any person or entity which is (i) a competitor,
supplier, customer, distributor, lessor, tenant, creditor or debtor of the
Company, (ii) participating in any material transaction to which the Company is
a party, or (iii) otherwise a party to any Material Contract with the Company,
other than with respect to at-will employment arrangements, written employment
arrangements or Company Plans;

-21-



--------------------------------------------------------------------------------



 



(kk)    no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Transactions based
upon arrangements made by or on behalf of the Company other than the Agents and
their respective affiliates;

(ll)    except for the representations and warranties made by the Company in
this Section 6, the Subscription Agreements and the Subscription Receipt
Agreement, the Company makes no representations or warranties, and the Company
hereby disclaims any other representations or warranties, with respect to the
Company, the Subsidiaries, or its or their businesses, operations, assets,
liabilities, condition (financial or otherwise) or prospects or any other
information or documents made available to the Agents or its their counsel,
accountants or advisors with respect to the Company or any of the businesses,
assets, liabilities or operations of the foregoing, except as expressly set
forth in this Agreement;

(mm)    the Company and the Subsidiaries have complied with all applicable Laws,
orders, judgments and decrees other than any noncompliance which would, not have
a Company Material Adverse Effect on the Company;

(nn)    no act or proceeding has been taken by or against the Company or any of
the Subsidiaries in connection with the dissolution, liquidation, winding up,
bankruptcy or reorganization of the Company or any of the Subsidiaries nor, to
the knowledge of the Company, is any threatened, or for the appointment of a
trustee, receiver, manager or other administrator of the Company or any of the
Subsidiaries or any of their respective properties or assets. None of the
Company or any of the Subsidiaries has sought protection under applicable
bankruptcy legislation;

(oo)    the Company and each of the Subsidiaries, and each of their direct or
indirect owners or other financial interest holders (“Owners”), directors and
employees (“representatives”), has not and will not, for the Company or any
Subsidiary, make, offer or promise to make, or transfer any payment or anything
of value, directly or indirectly, to any Government Official, or to any third
party for payment to any Government Official, to improperly obtain, retain, or
direct business or secure an improper advantage (collectively, “Improper
Conduct”) or take any action, directly or indirectly, to violate any applicable
laws and regulations prohibiting public or commercial bribery, extortion,
kickbacks, or other unlawful or improper means of conducting business
(collectively, the “Legislation”). For purposes of this Agreement, “Government
Official” means the following: officers and employees of any national, regional,
local, or other government, any private person acting in an official capacity
for or on behalf of any such governmental entity (such as a consultant retained
by a government agency), officers and employees of companies in which a
government owns an interest, candidates for political office at any level,
political parties and their officials, and officers, employees, or official
representative of public (quasi-governmental) international organizations (such
as the United Nations, World Bank, or International Monetary Fund);

(pp)    the Company and each of its Subsidiaries and each of their Owners and
directors, working for any of the, or on behalf of any of the, are knowledgeable
regarding their obligations under the Legislation and their obligation to not
engage in Improper Conduct, and have taken appropriate steps to ensure
compliance with those obligations.

-22-



--------------------------------------------------------------------------------



 



6.3 The Company represents and warrants that:

  (a)   the Company has provided to the Agents and their counsel full access to
all material due diligence materials and information provided to it by Choice
and its counsel or independently compiled by the Company or its subsidiaries and
their agents with respect to Choice and is not aware of any material
misrepresentations or inaccuracies in such material or information;     (b)  
the Company is not aware of any information relating to Choice which could, upon
or after completion of the Acquisition by the Company, reasonably be expected to
have a material adverse effect on the business, operations, assets (including
information or data related to the estimated value or book value of assets),
liabilities, ownership, management, securities, capital, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries on a consolidated
basis; and     (c)   the Company is not aware of any existing, pending or
threatened fact, event, circumstance or regulatory action that could reasonably
be expected to prevent or impede the completion of the Acquisition.

7. Covenants of the Company. The Company covenants and agrees with the Agents
that:

  (a)   it will advise the Agents, promptly after receiving notice or any
obtaining knowledge thereof, of the imposition of any cease trading or similar
order affecting the Common Shares or the Subscription Receipts (or any
Underlying Common Shares) or order modifying or making unavailable any exemption
pursuant to which the Subscription Receipts (or any Underlying Common Shares)
are being offered or sold, or the institution, threatening or contemplation of
any proceedings for any such purpose or any request made by any Securities
Commission relating to the Offering;     (b)   unless it would be unlawful to do
so or unless the Company, acting reasonably, determines that it would not be in
the best interests of the Company to do so or would result in non-compliance
with any applicable Securities Laws or the requirements of the Stock Exchanges,
the Company will accept each duly completed and executed Subscription Agreement
and any such acceptance will be made on the Closing Date;     (c)   the Company
will have taken, on or prior to the Closing Date, all necessary steps to ensure
the Subscription Receipts, the Underlying Common Shares and Penalty Shares have
been duly authorized for issuance and in respect of the Underlying Common Shares
and Penalty Shares reserved for issue to the persons entitled thereto;     (d)  
the Company will conduct the Offering in accordance with the terms and
conditions in Schedule “C” hereto;     (e)   the representations and warranties
of the Company in Schedule “C” hereto are true and correct as of the Closing
Date;     (f)   the Company will duly, punctually and faithfully perform all of
the obligations to be performed by it under the Subscription Agreements;     (g)
  the Company will take all such steps as may be necessary to obtain conditional
listing approval of the Stock Exchanges;     (h)   except as may be provided in
the Acquisition Agreement, for a period commencing as of the date of this
Agreement and ending on the later of (i) 4 months after the Closing Date

-23-



--------------------------------------------------------------------------------



 



      and (ii) the earlier of: (a) the date the Registration Statement has been
made effective; and (b) November 10, 2011, the Company agrees that it will not,
and will not announce any intention to, without the prior written consent of
Clarus, which consent shall not be unreasonably withheld: (a) provide any
waivers to accelerate the trading of any Common Shares that are currently
restricted from trading, or (b) directly or indirectly, enter into any agreement
to offer or sell any Common Shares or financial instruments convertible or
exchangeable into Common Shares, other than pursuant to: (I) the exercise of
convertible securities, options or warrants outstanding as of the date hereof,
(II) the grant or exercise of options pursuant to the Company’s Stock Option
Plan or (III) one or more arm’s length acquisitions by the Company or its
subsidiaries.     (i)   the Company will comply with all filings and other
continuous disclosure requirements under all applicable Securities Laws;     (j)
  the Company will have received the approval of the Agents, acting reasonably,
regarding the form and content of the Subscription Receipt Agreement and
Subscription Receipt Certificate;     (k)   the Company will use commercially
reasonable efforts to ensure that there is available “adequate current public
information” with respect to the Company within the meaning of Rule 144(c)(1)
under the U.S. Securities Act after the Closing Date and at all times thereafter
when the Registration Statement is not effective and up to date;     (l)   the
Company will use all commercially reasonable efforts to complete the Acquisition
on or before the Termination Time as contemplated in the Acquisition Agreement
(provided that the Company will not be required under this paragraph (l) to
waive any condition to its obligation to complete the Acquisition that it would
not otherwise choose, using commercially reasonable judgment, to waive);     (m)
  the Company will promptly notify the Agents of any proposed material
amendments or changes to, or waivers of, any terms of conditions of the
Acquisition Agreement that would result in the material terms of the Acquisition
differing from those described to subscribers and will not agree to any such
amendments, changes or waivers without the prior consent of the Agents, such
consent not to be unreasonably withheld; and     (n)   to the extent
practicable, the Company will provide to the Agents three days advance written
notice of the proposed closing of the Acquisition and prompt written notice to
the Agents if the Acquisition Agreement is terminated.

8. Due Diligence. Until the Closing Date the Company shall at all times allow
Clarus and their representatives, on behalf of the Agents, to conduct all due
diligence investigations and examinations which Clarus may reasonably require in
order to fulfil their obligations as Agents, in order to avail themselves of a
defence to any claim.
9. Indemnity and Contribution.
9.1 The Company agrees to indemnify and hold harmless the Agents and each of
their directors, officers, employees, partners, agents, representatives and
shareholders (collectively, the “Indemnified Parties” and individually, an
“Indemnified Party”), if it is lawful to do so, from and against any and all
losses (other than any loss of profits or consequential damages), reasonable
expenses, claims, actions, damages and liabilities, joint or several (including
the aggregate amount paid in

-24-



--------------------------------------------------------------------------------



 



reasonable settlement of any actions, suits, proceedings, investigations or
claims and the reasonable fees and expenses of their counsel that may be
incurred in advising with respect to and/or defending any action, suit,
proceeding, investigation or claim that may be made or threatened against any
Indemnified Party) (collectively, “Losses”) to which any Indemnified Party may
become subject or otherwise involved in any capacity under any Law or otherwise
insofar as such Losses relate to, are caused by, result from, arise out of or
are based upon, directly or indirectly, the performance of the Agents’
obligations to the Company under this Agreement or otherwise in connection with
the matters referred to in this Agreement, provided, however, that this
indemnity shall not apply to the extent that a court of competent jurisdiction
in a final judgment that has become non-appealable shall determine that:

  (i)   any Indemnified Party has been grossly negligent, has committed a
violation of Law or has committed any fraudulent act or wilful misconduct in the
course of such performance; and     (ii)   the expenses, losses, claims,
actions, damages or liabilities, as to which indemnification is claimed, were
directly caused by the gross negligence, violation of Law, fraud or wilful
misconduct referred to in (i).

9.2 If for any reason (other than determinations as to any of the events
referred to in clauses (i) and (ii) of Section 9.1) the foregoing
indemnification is unavailable to the Agents or any other Indemnified Party or
insufficient to hold the Agents or any other Indemnified Party harmless, then
the Company shall contribute to the amount paid or payable by the Agents or the
other Indemnified Parties as a result of such Loss in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Agents or any other Indemnified Party on the other hand but
also the relative fault of the Company, the Agents or any other Indemnified
Party, as well as any relevant equitable considerations, provided that the
Company shall in any event contribute to the amount or amounts paid or payable
by the Agents or any other Indemnified Party as a result of any such expense,
Loss the portion of such amount or of the aggregate of such amounts that is in
excess of the value of the commission received by the Agents under this
Agreement.
9.3 The Company agrees that in case any legal proceeding shall be brought
against the Company and/or the Agents or any other Indemnified Party by any
person or entity, including without limitation any Governmental Authority, stock
exchange or other entity having regulatory authority, either domestic or
foreign, or if any such persons shall investigate the Company and/or the Agents
or any other Indemnified Party and the Agents or such other Indemnified Party
shall be required to testify in connection therewith or shall be required to
respond to procedures designed to discover information regarding, in connection
with, or by reason of the performance of the Agents’ obligations to the Company
under this Agreement, the Agents or such other Indemnified Party shall have the
right to employ their own counsel in connection therewith, and the reasonable
fees and expenses of such counsel as well as the reasonable costs (including
reasonable amounts to reimburse the Agents for time spent by its officers,
employees or partners (collectively, “Personnel”)) in connection therewith and
out of pocket expenses incurred by the Agents, its Personnel or such other
Indemnified Party in connection therewith shall be paid by the Company as they
occur.
9.4 Promptly after receipt of notice of any action, suit, proceeding, claim or
investigation against either of the Agents or any other Indemnified Party or
receipt of notice of the commencement of any investigation, which is based,
directly or indirectly, upon any matter in respect of which indemnification may
be sought from the Company, the Agents will notify the Company and, unless the
Company assumes the defence thereof, will keep the Company advised of the
progress thereof and will discuss all significant actions proposed. The omission
to so notify the Company shall not relieve the Company of any liability which
the Company may have to the Agents or any other Indemnified Party

-25-



--------------------------------------------------------------------------------



 



except only to the extent that any such delay in or failure to give notice as
herein required prejudices the defence of such Action, suit, proceeding, claim
or investigation or results in any material increase in the liability which the
Company would otherwise have under this indemnity had the Agents not delayed in
giving or failed to give the notice required hereunder.
9.5 The Company shall be entitled, at its own expense, to participate in any
action, suit, proceeding or claim or investigation and to the extent it may wish
to do so, assume the defence thereof, provided such defence is conducted by
experienced and competent counsel. Upon the Company notifying the Agents in
writing of its election to assume the defence and retaining counsel, the Company
shall not be liable to the Agents or any other Indemnified Party for any legal
expenses subsequently incurred by them in connection with such defence. If such
defence is assumed by the Company, the Company throughout the course thereof
will provide copies of all relevant documentation to the Agents, will keep the
Agents advised of the progress thereof and will discuss with the Agents all
significant actions proposed.
9.6 Notwithstanding the foregoing Section 9.5, any Indemnified Party shall have
the right to employ counsel of such Indemnified Party’s choice, in respect of
the defence of any action, suit, proceeding, claim or investigation if: (i) such
counsel has been reasonably acceptable by the Company; or (ii) the Company has
not assumed the defence and employed counsel therefore within a reasonable time
after receiving notice of such action, suit, proceeding, claim or investigation
in which case such counsel shall be at the Company’s expense; or (iii) counsel
retained by the Company or the Indemnified Party has advised the Indemnified
Party that representation of both parties by the same counsel would be
inappropriate because there may be legal defences available to the Indemnified
Party which are different from or in addition to those available to the Company
(in which event and to that extent, the Company shall not have the right to
assume or direct the defence on the Indemnified Party’s behalf) or that there is
a conflict of interest between the Company and the Indemnified Party (in which
event the Company shall not have the right to assume or direct the defence on
the Indemnified Party’s behalf).
9.7 No admission of liability and no settlement of any action, suit, proceeding,
claim or investigation shall be made by the Company without the consent of the
Indemnified Parties affected, such consent not to be unreasonably withheld. No
admission of liability shall be made by any Indemnified Party and the Company
shall not be liable for any settlement of any action, suit, proceeding, claim or
investigation made by the Indemnified Party without the Company’s consent, such
consent not to be unreasonably withheld.
9.8 The Company hereby acknowledges that the Agents act as trustee for the other
Indemnified Parties of the Company’s covenants under this indemnity with respect
to such persons and the Agents agree to accept such trust and to hold and
enforce such covenants on behalf of such persons.
9.9 The Company agrees to waive any right it may have of first requiring any
Indemnified Party to proceed against or enforce any other right, power, remedy
or security or claim for payment from any other person before claiming under
this indemnity.
9.10 The indemnity and contribution obligations of the Company hereunder shall
be in addition to, but not in duplication of, any liability which the Company
may otherwise have, shall extend upon the same terms and conditions to the
Indemnified Parties and shall be binding upon and enure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, the
Agents and any other Indemnified Party. The foregoing provisions shall survive
the completion of the transactions contemplated under this Agreement and the
termination of this Agreement.

-26-



--------------------------------------------------------------------------------



 



10. Conditions of Closing. The obligations of the Agents to deliver at the
Closing Time executed Subscription Agreements shall be conditional upon the
Agents being satisfied with the results of their due diligence investigations
(subject to Section 8) relating to the Company and upon the fulfilment or waiver
by the Agents at or before the Closing Time of the following conditions, which
conditions the Company covenants to use its best efforts to fulfil or cause to
be fulfilled prior to the Closing Time:

  (a)   the execution and delivery of this Agreement, the Subscription
Agreements, the Subscription Receipt Agreement and the creation and issuance of
the Subscription Receipts the due authorization of the issuance of the
Underlying Common Shares and Penalty Shares and the allotment and reservation of
the Underlying Common Shares and Penalty Shares shall have been duly authorized
by all necessary corporate action;     (b)   any necessary consents or approvals
of the Securities Regulators with respect to the issue and sale of the
Subscription Receipts shall have been obtained, and the conditional approval of
the Stock Exchanges to list the Underlying Common Shares and Penalty Shares
shall have been obtained;     (c)   the Agents shall have received certificates
addressed to the Agents and to the Subscribers, dated as of the date of Closing,
signed by the President and the Chief Executive Officer of the Company, or such
other officer or officers of the Company as the Agents may accept, certifying on
behalf of the Company to the effect that, except as has been generally disclosed
at the date thereof:

  (i)   no order, ruling or determination suspending or cease trading the Common
Shares has been issued, and no proceedings for that purpose have been instituted
or, to the knowledge of such officer, contemplated or threatened by any
Securities Commission;     (ii)   other than as disclosed in the Disclosure
Documents, since November 9, 2010 there has not been any material change as it
relates to the Company and its Subsidiaries on a consolidated basis;     (iii)  
other than as disclosed in the Disclosure Documents, since November 9, 2010 no
material fact has arisen or has been discovered which would have been required
to have been stated in the Disclosure Documents had the fact arisen or been
discovered on, or prior to the date of such Disclosure Documents;     (iv)   the
representations and warranties of the Company contained in this Agreement are
true and correct in all material respects as of the Closing Time with the same
force and effect as if made at and as of the Closing Time;     (v)   the Company
has complied in all material respects with all the terms and conditions of this
Agreement on its part to be complied with at or before the Closing Time; and    
(vi)   as to such other matters of a factual nature as are appropriate and usual
in the circumstances and as the Agents or the Agents’ Counsel may reasonably
request;

  (d)   the Company shall have delivered lock-up agreements executed by each
director and senior executive officer of the Company in the form attached hereto
as Schedule “E” or in such other form as is acceptable to the Agents;

-27-



--------------------------------------------------------------------------------



 



  (e)   subject to the Conditions, the Agents shall have received favourable
legal opinions, in a form satisfactory to the Agents, acting reasonably, dated
as of the date of Closing, from Akerman Senterfitt, United States counsel to the
Company, and Osler, Hoskin & Harcourt LLP, Canadian counsel to the Company
substantially addressing the matters annexed hereto as Schedule “B” and where
appropriate, counsel in the other Selling Jurisdictions and other jurisdictions
as may be required addressed to the Agents and to the Subscribers with respect
to such matters as the Agents may reasonably request prior to the Closing Time;
    (f)   the Company shall have delivered the certificates representing the
Subscription Receipts; and     (g)   the Agents shall have received the Agents’
Commission and reimbursement for expenses incurred to the Closing Date in the
manner specified in Sections 4 and 12 to the extent such expenses are documented
in writing and delivered on the Business Day prior to the Closing Date.

               In providing such opinions, counsel may, where appropriate, rely
on the opinions of other counsel as to matters mentioned therein relating to
jurisdictions where Company’s counsel does not practice law and on certificates
or letters of the auditors, of the officers of the Company, of the transfer
agents of the Company and public officials as to factual matters relevant to
such opinions.
11. Closing Procedures. Provided duly executed Subscription Agreements have been
delivered to the Company’s counsel, the Company will cause to be issued and to
be delivered to the Agents at the offices of Osler, Hoskin & Harcourt LLP in
Toronto, Ontario (or such other place or places as the Agents may reasonably
direct) without charge at the Closing Time and contemporaneously with the
delivery to the Company of the aggregate Subscription Receipt Price for all
Subscription Receipts, certificates representing the Subscription Receipts in
such number and denomination and bearing the registration particulars as the
Agents may, in writing, direct to the Company prior to the Closing Time.
12. Expenses of Offering. Whether or not the transactions herein contemplated
shall be completed, all costs and expenses of and incidental to the sale of the
Subscription Receipts to the Subscribers and all other matters in connection
with the transactions herein set out shall be borne by the Company, whether
before or after Closing, including without limitation, all costs and expenses in
connection with the preparation and issue of the certificates for the securities
to be offered hereunder, the fees and disbursements of the Company’s counsel,
all local counsel and the expenses of the Agents in connection with the Offering
including without limitation the reasonable fees and expenses of the Agents’
counsel, and the Agents’ out of pocket expenses, collectively to a maximum of
$160,000 (exclusive of taxes thereon, if applicable). Any expenses incurred in
excess of this maximum shall be subject to pre-approval by the Company, acting
reasonably. The Company shall be responsible for the payment of any applicable
sales taxes on the foregoing amounts.
               Subject to the maximum amounts set out above, the Agents may
render accounts to the Company from time to time, for their expenses, for
payment on or before the date set out in the accounts. The Company will pay to
the Agents the reasonable expenses in connection with the Offering of the Agents
by; (i) cheque at the Closing Date; and (ii) the Agents may instruct, with the
consent of the Company, the Subscription Receipt Agent to deduct by way of
setoff any unpaid amount of such expenses from the gross proceeds of the
Offering when paid to the Company.

-28-



--------------------------------------------------------------------------------



 



13. Termination.
13.1 If at any time prior to Closing:

  (a)   there shall have occurred any adverse material changes or the Agents
shall discover any previously undisclosed adverse material fact (determined by
the Agents, acting reasonably) in relation to the Company that, in the opinion
of the Agents, acting reasonably and in good faith, has or could reasonably be
expected to result in a Company Material Adverse Effect;     (b)   there shall
have occurred any change in the Securities Laws, or any inquiry, investigation
or other proceeding is made or any order is issued under or pursuant to any
statute of the US or Canada or the Selling Jurisdictions or any Stock Exchange
in relation to the Company or any of the Securities (except for any inquiry,
investigation or other proceeding or order based upon activities of the Agents
and not upon activities of the Company or its subsidiaries), which, in the
opinion of the Agents, acting reasonably and in good faith, prevents or
restricts trading in or the distribution of the Securities or adversely affects
or might reasonably be expected to adversely affect the investment quality or
marketability of the Subscription Receipts;     (c)   if there should develop,
occur or come into effect or existence any event, action, state, condition or
major financial occurrence of national or international consequence or any law
or regulation, which, in the opinion of the Agents, acting reasonably and in
good faith, seriously adversely affects, or involves, or will seriously
adversely affect or involve, the financial markets or the business, operations
or affairs of the Company and the Subsidiaries taken as a whole or the ability
of the Agents to perform their obligations under this Agreement; or     (d)   a
cease trading order is made under any of the Securities Laws by any other
competent authority in respect of the Securities and such cease trading order is
not rescinded within 48 hours,

the Agents shall be entitled, at their option, to terminate and cancel their
obligations to the Company under this Agreement by written notice to that effect
given to the Company at the address shown in Section 15.3 prior to the Closing
Time. In the event of any such termination, the Company’s obligations under this
Agreement to the Agents shall be at an end except for any liability of the
Company provided for in Sections 9 and 12 hereof.
13.2 The rights of termination contained in this Section 13 are in addition to
any other rights or remedies the Agents may have in respect of any default,
misrepresentation, act or failure to act of the Company in respect of any
matters contemplated by this Agreement.
14. Agents’ Obligations.
14.1 The Agents represent, warrant and covenant to the Company as follows:

  (a)   the Agents have complied and will comply with all Securities Laws and
all other applicable laws and regulations or similar enactments applicable in
respect of the Offering in each of the jurisdictions in which they may offer or
sell the Subscription Receipts;

-29-



--------------------------------------------------------------------------------



 



  (b)   the Agents will conduct the Offering in accordance with the terms and
conditions in Schedule “C” hereto;     (c)   the representations and warranties
of the Agents in Schedule “C” hereto are true and correct as of the Closing
Date;     (d)   the Agents are appropriately registered under the Securities
Laws of the Selling Jurisdictions to permit them to lawfully fulfil their
obligations hereunder; and     (e)   the Agents have not directly or indirectly,
offered, sold or delivered any Subscription Receipts to any person in any
jurisdiction other than in the Selling Jurisdictions, and in all cases except in
a manner which is exempt from registration and prospectus requirements under
applicable securities laws and which, other than Registration Statement, does
not require the Company to file a prospectus, an offering memorandum, or similar
document to register any of its securities or to comply with ongoing filing or
disclosure or other similar requirements, under the laws of any jurisdiction.

15.   Miscellaneous.

15.1 All representations and warranties contained herein and all of the
covenants and agreements of the Company herein, to the extent that they are
required to be performed on or before Closing, shall be construed as conditions
and any material breach or failure to comply with any thereof shall entitle the
Agents, in addition to and not in lieu of any other remedies the Agents have in
respect thereof, to terminate any obligation to purchase the Subscription
Receipts by written notice to that effect given to the Company prior to the
Closing Time. It is understood that the Agents may waive in whole or in part or
extend the time for compliance with any of such terms and conditions without
prejudice to its rights in respect of any other of such terms and conditions or
any other subsequent breach or non-compliance, provided that to be binding on
the Agents any such waiver or extension must be in writing.
15.2 Clarus is hereby authorized by Broadband Capital Management LLC and TD
Securities Inc. to act on their behalf and the Company shall be entitled to and
shall act on any notice given in accordance with this Agreement or any agreement
entered into by or on behalf of the Agents by Clarus which represents and
warrants that it has irrevocable authority to bind the Agents, except in respect
of any consent to a settlement pursuant to Section 9 which consent shall be
given by the Indemnified Party or a notice of termination pursuant to Section 13
which notice may be given by any of the Agents.
15.3 Any notice or other communication hereunder shall be in writing and shall
unless herein otherwise provided be given by delivery to a responsible officer
of the addressee or by telex or telecopier, if to the Company, addressed to:
Swisher Hygiene Inc., 4725 Piedmont Row Drive, Suite 400, Charlotte, North
Carolina, 28210 (Attention: President and Chief Executive Officer) (telecopier:
(704) 602-7970); and if to the Agents addressed to: Clarus Securities Inc.,
Suite 1615, 200 Burrard Street, Vancouver, BC, V6C 3L6 (Attention: Rod Campbell)
(telecopier (604) 605-5704) and shall be deemed to have been given when actually
delivered or when such notice should have reached the addressee in the ordinary
course.
15.4 Time shall be of the essence of the foregoing offer and of the agreement
resulting from the acceptance thereof.
15.5 The representations, warranties, covenants and other agreements herein
contained shall survive the purchase by the Subscribers of the Subscription
Receipts and shall continue in full force and effect unaffected by any
subsequent disposition by the Subscribers of the Subscription Receipts or the

-30-



--------------------------------------------------------------------------------



 



underlying securities for a period of two years after the closing of the
Acquisition (other than obligations of the Company set forth in Sections 9 and
12 hereof which will continue indefinitely).
15.6 This Agreement may be executed in any number of counterparts, each of which
when delivered, either in original or facsimile form, shall be deemed to be an
original and all of which together shall constitute one and the same document.
15.7 This Agreement shall be governed by the laws of the Province of Ontario and
the federal laws of Canada applicable therein.
15.8 The provisions herein contained and in the Subscription Agreements and the
Subscription Receipt Agreement constitute the entire agreement between the
parties and supersede all previous communications, representations,
understandings and agreements between the parties with respect to the subject
matter hereof whether verbal or written including the engagement letter dated
February 3, 2011 and February 11, 2010.
15.9 Time shall be of the essence.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-31-



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding, will you
please confirm your acceptance by signing the enclosed copies in the place
indicated and by returning the same to us.

          Yours very truly,


CLARUS SECURITIES INC.
      By:   /s/ Rod Campbell         Rod Campbell        Managing Director,
Investment Banking        BROADBAND CAPITAL MANAGEMENT LLC.
      By:   /s/ Phillip Wagenheim         Phillip Wagenheim        Vice
Chairman        TD SECURITIES INC.
      By:   /s/ Roman Gula         Roman Gula        Vice President and
Director       

The foregoing is in accordance with our understanding and is accepted and agreed
to by as of the 23rd day of February, 2011.

          SWISHER HYGIENE INC.
      By:   /s/ Tom Aucamp         Tom Aucamp        Senior Vice President     
 

-32-



--------------------------------------------------------------------------------



 



SCHEDULE “A”
SUBSCRIPTION INSTRUCTIONS
Please make sure that your subscription includes:

  1.   one (1) signed copy of the Subscription Agreement with the information on
pages 2, 3 and 4 completed;     2.   an amount equal to the aggregate
Subscription Price, payable in Canadian funds:

  (i)   IF THE SUBSCRIBER IS NOT RESIDENT IN THE UNITED STATES, by way of a
certified cheque or bank draft to “Clarus Securities Inc.” unless other
acceptable payment arrangements have been made; or     (ii)   IF THE SUBSCRIBER
IS RESIDENT IN THE UNITED STATES, as instructed by Broadband Capital Management
LLC;

  3.   IF THE SUBSCRIBER IS RESIDENT IN CANADA, a duly completed and executed
(i) Certificate of Subscribers in the form of Schedule “C”, (ii) a Canadian
Accredited Investor Certificate in the form of Schedule “D”, and (iii) a
Questionnaire in the form of Annex B to Schedule “F”;     4.   IF THE SUBSCRIBER
IS RESIDENT IN THE UNITED STATES, a duly completed and executed (i) Certificate
of Subscribers in the form of Schedule “C”, and (ii) a Questionnaire in the form
of Annex B to Schedule “F”; and     5.   IF THE SUBSCRIBER IS NOT RESIDENT IN
CANADA OR THE UNITED STATES, a duly completed and executed (i) Certificate of
Subscribers in the form of Schedule “C”, (ii) a Certificate of Non-Canadian
Subscribers in the form of Schedule “E”, and (iii) a Questionnaire in the form
of Annex B to Schedule “F”.

Please deliver your subscription to:



For Canadian Subscribers and Other Subscribers
not Resident in the US:
Clarus Securities Inc.
Exchange Tower, 130 King Street West,
Suite 3640
Toronto, Ontario M5X 1A9
Attention: April Cuadra
Fax: (416) 343-2799
For US Subscribers:

Broadband Capital Management LLC
712 5th Avenue
22nd Floor
New York, New York 10019
Attention: Erika Duckett
Fax (212) 702-9830







--------------------------------------------------------------------------------



 



SUBSCRIPTION AGREEMENT FOR SUBSCRIPTION RECEIPTS
The securities subscribed for herein have not been and will not be registered
under the United States Securities Act of 1933, as amended, and, subject to
certain exceptions, may not be offered or sold in the United States or to a U.S.
Person. The sale contemplated hereby is being made in reliance on a private
placement exemption to “accredited investors” that satisfy the criteria set
forth in Rule 501(a) of Regulation D under the United States Securities Act of
1933, as amended.

      TO:  
SWISHER HYGIENE INC. (the “Company”)
   
 
AND TO:  
CLARUS SECURITIES INC., BROADBAND CAPITAL MANAGEMENT LLC and TD SECURITIES INC.
(the “Agents”)

The undersigned (hereinafter referred to as the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase from the Company that number of
subscription receipts set forth below (the "Subscription Receipts”) for the
aggregate consideration set forth below, representing a subscription price of
$4.75 (CDN) per Subscription Receipt, upon and subject to the terms and
conditions set forth in “Terms and Conditions of the Subscription for
Subscription Receipts” attached hereto as Schedule “A” and as set forth in the
other applicable schedules hereto (the "Offering”). Each Subscription Receipt
will entitle the holder to receive on the closing of the Acquisition (as defined
below) without additional consideration, one share of common stock of the
Company (a “Common Share”). In the event the closing of the Acquisition does not
take place by the Termination Time (as defined herein), the Subscription Receipt
Agent and the U.S. Escrow Agent (each as defined herein), as applicable, shall
return to holders of Subscription Receipts, commencing on the fifth Business Day
following the Termination Time, an amount equal to the full Subscription Amount
therefore and their pro rata entitlement to interest actually earned on such an
amount in accordance with the terms of the Subscription Receipt Agreement (as
defined herein).
SUBSCRIPTION AND SUBSCRIBER INFORMATION
Please print all information (other than signatures), as applicable, in the
space provided below



 
 
 
(Name of Subscriber — please print) 

 
 
 
 

By:  
 
                                     (Authorized Signature)

   

 
(Please print name of individual whose signature appears above if different than
the name of the subscriber printed above and title, if applicable.)
 
 
 


 
(Subscriber’s Address)
 
 


 
(Telephone Number)
 
 


 
(Fax Number)                                (E-mail Address)
 

Number of Subscription
Receipts:                                           
Aggregate Consideration:
$                                           
(number of Subscription Receipts x CDN$4.75)
(the “Subscription Amount”)
 
 
If the subscriber is signing as agent for a principal and the subscriber is not
a trust corporation or a person purchasing as trustee or agent for accounts
fully managed by it, in each case satisfying the criteria set forth in National
Instrument 45-106, complete the following:
 
 
 


 
(Name of Principal)
 
 


 
(Principal’s Address)
 
 


 
(Telephone Number)
 
 


 
(Fax Number)                                (E-mail Address)
 
 



-2-



--------------------------------------------------------------------------------



 



Register the Subscription Receipts as set forth below:
 
 
(Name)
 
 
(Account Reference, if applicable)
 
 
(Address)
 
 
 
 

Deliver the Subscription Receipts as set forth below:
 
 
(Name)
 
 
(Account Reference, if applicable)
 
 
(Contact Name)
 
 
(Address)
 
 
(Telephone Number)
 


Present Ownership of Securities
The Subscriber either [check appropriate box]:

o   owns directly or indirectly, or exercises control or direction over,
                               Common Shares and convertible securities
entitling the holder thereof to acquire an additional
                               Common Shares; or

o   does not own directly or indirectly, or exercise control or direction over,
Common Shares of the Company or securities convertible into Common Shares.

Insider Status
The Subscriber [check the box]:

o   is not an “Insider” of the Company.

“Insider” means:

  (a)   a director or officer of the Company;     (b)   a director or officer of
a person or company that is itself an insider or subsidiary of the Company;    
(c)   a person or company who beneficially owns, directly or indirectly, voting
securities of the Company or who exercises control or direction over, directly
or indirectly, voting securities of the Company or a combination of beneficial
ownership of, and control or direction over, directly or indirectly, of
securities of the Company carrying more than 10% of the voting rights attached
to all voting securities of the Company for the time being outstanding; or    
(d)   the Company itself, if it has purchased, redeemed or otherwise acquired
any securities of its own issue, for so long as it continues to hold those
securities.

* * * * * * *
The following Schedules are attached to and incorporated by reference in this
Subscription Agreement and are deemed to be a part hereof:

          Schedule “A”   -  
Terms and Conditions of Subscriptions for Subscription Receipts
Schedule “B”   -  
Term Sheet
Schedule “C”   -  
Certificate of Subscribers
Schedule “D”   -  
Canadian Accredited Investor Certificate
Schedule “E”   -  
Certificate of Non-Canadian Subscribers (Other than U.S. Subscribers)
Schedule “F”   -  
Terms and Conditions of Registration Rights
Schedule “G”   -  
Current 34 Act Filings

-3-



--------------------------------------------------------------------------------



 



Unless otherwise specified, all dollar amounts referred to in this Subscription
Agreement are in Canadian dollars.
ACCEPTANCE: The Company hereby accepts the above subscription this ___ day of
___, 2011.

            SWISHER HYGIENE INC.
      Per:       Name:         Title:        

-4-



--------------------------------------------------------------------------------



 



SCHEDULE “A”
TERMS AND CONDITIONS OF SUBSCRIPTION FOR SUBSCRIPTION RECEIPTS
ARTICLE 1 — INTERPRETATION
1.1 Definitions
     Whenever used in this Subscription Agreement, unless there is something in
the subject matter or context inconsistent therewith, the following words and
phrases shall have the respective meanings ascribed to them as follows:
“Accredited Investor” means those “accredited investors” specified in Rule
501(a) of Regulation D and, where the Subscriber is a Canadian resident,
National Instrument 45-106 — Prospectus and Registration Exemptions.
“Acquisition” shall have the meaning ascribed to such term in Section 3.2.
“Acquisition Agreement” shall have the meaning ascribed to such term in
Section 3.2.
“Agency Agreement” means the Agency Agreement to be dated as of the Closing Date
entered into between the Agents and the Company in respect of the Offering.
“Agents” shall have the meaning ascribed to such term on the face page of this
Subscription Agreement.
“Business Day” means a day other than a Saturday, Sunday or any other day on
which the principal chartered banks located in Toronto, O.N. or Charlotte, North
Carolina are not open for business.
“Closing” shall have the meaning ascribed to such term in Section 3.1.
“Closing Date” shall have the meaning ascribed to such term in Section 3.1.
“Closing Time” shall have the meaning ascribed to such term in Section 3.1.
“Common Share” means a share of common stock of the Company, U.S.$0.001 par
value per share and evidencing an equal undivided beneficial interest in the
Company.
“Control Person” means a person, company or combination of persons or companies
described in clause (c) of the definition of “distribution” in subsection 1(1)
of the Securities Act (Ontario).
“Company” means Swisher Hygiene Inc. and includes any successor corporation to
or of the Company.
“Insider” means (a) a director or officer of the Company, (b) a director or
officer of a person or company that is an insider or subsidiary of the Company,
(c) a person or company who beneficially owns, directly or indirectly, voting
securities of the Company or who exercises control or direction over, directly
or indirectly, voting securities of the Company or a combination of beneficial
ownership of, and control or direction over, directly or indirectly, of
securities of the Company carrying more than 10% of the voting rights attached
to all voting securities of the Company for the time being outstanding, or
(d) the Company itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities.
“Nasdaq” means the NASDAQ Global Market.
“Offering” shall have the meaning ascribed to such term on the page 2 of this
Subscription Agreement, for an aggregate offering of up to 12,262,500
Subscription Receipts for an aggregate Subscription Amount of $58,246,875 (CDN).

A-1



--------------------------------------------------------------------------------



 



“Penalty Shares” has the meaning set out in Section 2(e) of Schedule F.
“person” means and includes individuals, corporations, limited partnerships,
general partnerships, joint stock companies, limited liability companies, joint
ventures, associations, companies, trusts, banks, trust companies, pension
funds, business trusts or other organizations, whether or not legal entities and
governments, governmental agencies and political subdivisions thereof.
“Regulation D” means Regulation D adopted by the SEC under the U.S. Securities
Act.
“Regulation S” means Regulation S adopted by the SEC under the U.S. Securities
Act.
“Right” shall have the meaning ascribed to such term in Section 2.2.
“Securities” means the Subscription Receipts, the Common Shares and the Penalty
Shares.
“Securities Laws” means, as applicable, the securities laws, regulations, rules,
rulings and orders in each of the Selling Jurisdictions, and the notices,
policies and written interpretations issued by the Securities Regulators in each
of the Selling Jurisdictions, and the rules of the TSX and Nasdaq.
“Securities Regulators” means the securities commissions or other securities
regulatory authorities of all of the Selling Jurisdictions or the relevant
Selling Jurisdiction as the context so requires.
“Selling Jurisdictions” means each of the provinces of Canada and the United
States and such other jurisdictions which are agreed to by the Company and the
Agents; and “Selling Jurisdiction” means, in the case of any Subscriber, the
jurisdiction in which such Subscriber is resident.
“Subscriber” means the subscriber for the Subscription Receipts as set out on
page 1 of this Subscription Agreement.
“Subscription Agreement” means this subscription agreement (including any
schedules hereto) and any instrument amending this Subscription Agreement;
“hereof”, “hereto”, “hereunder”, “herein” and similar expressions mean and refer
to this Subscription Agreement and not to a particular Article or Section; and
the expression “Article” or “Section” followed by a number means and refers to
the specified Article or Section of this Subscription Agreement.
“Subscription Amount” means an amount equal to the Subscription Receipt Price
multiplied by the number of Subscription Receipts subscribed for by the
Subscriber and paid for pursuant to this Subscription Agreement.
“Subscription Receipt Agent” means Equity Financial Trust Company.
“Subscription Receipt Agreement” shall have the meaning ascribed to such term in
Section 2.3.
“Subscription Receipts” shall have the meaning ascribed to such term on page 2
of this Subscription Agreement.
“Subscription Receipt Price” means the subscription price per Subscription
Receipt under this Offering.
“Term Sheet” means the term sheet delivered to potential purchasers of the
Subscription Receipts, a copy of which is attached hereto as Schedule “B”.
“Termination Time” means 11:59 p.m. (Toronto time) on March 31, 2011.
“TSX” means the Toronto Stock Exchange.
“United States” means the United States of America, its territories and
possessions, any State of the United States of America and the District of
Columbia.

A-2



--------------------------------------------------------------------------------



 



“U.S. Escrow Agent” means Continental Stock Transfer & Trust Co.
“U.S. Person” shall have the meaning ascribed to such term in Rule 902(k) of
Regulation S under the U.S. Securities Act.
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.
1.2 Gender and Number
     Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine gender
and words importing persons shall include firms and corporations and vice versa.
1.3 Currency
     Unless otherwise specified, all dollar amounts in this Subscription
Agreement, including the symbol “$”, are expressed in Canadian dollars.
1.4 Subdivisions, Headings and Table of Contents
     The division of this Subscription Agreement into Articles, Sections,
Schedules and other subdivisions and the inclusion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Subscription Agreement. The headings in this Subscription
Agreement are not intended to be full or precise descriptions of the text to
which they refer. Unless something in the subject matter or context is
inconsistent therewith, references herein to an Article, Section, Subsection,
paragraph, clause or Schedule are to the applicable article, section,
subsection, paragraph, clause or schedule of this Subscription Agreement.
ARTICLE 2 — SUBSCRIPTION AND DESCRIPTION OF SUBSCRIPTION RECEIPTS
2.1 Subscription for the Subscription Receipts
     The Subscriber hereby confirms its irrevocable subscription for and offer
to purchase Subscription Receipts from the Company, on and subject to the terms
and conditions set out in this Subscription Agreement, for the Subscription
Amount which is payable as described in Article 3 hereto.
2.2 Issuance of Rights
     Each Subscription Receipt will be issued together with, and shall have
attached thereto, one right (“Right”), with each Right entitling the holder upon
the conversion of such Subscription Receipt into one Common Share as
contemplated by Section 2.3, and only on the terms and conditions and under the
circumstances as described in Schedule “F”, to be issued one-tenth of one Common
Share (provided that the total number of Common Shares to be issued shall be
rounded down to the nearest whole number of Common Shares, with no cash payment
being made for the fractional share). Unless the context otherwise requires, all
references to “Subscription Rights” and “Common Shares” include the Rights
attached thereto.
2.3 Creation and Issuance of Subscription Receipts
     The Subscription Receipts shall be created and issued pursuant to a
subscription receipt agreement (the “Subscription Receipt Agreement”) to be
entered into between the Company, the Subscription Receipt Agent, the U.S.
Escrow Agent and the Agents to be dated as of the Closing Date. The specific
attributes of the Subscription Receipts shall be set forth in the Subscription
Receipt Agreement.

A-3



--------------------------------------------------------------------------------



 



     The Subscription Receipt Agreement will provide, among other items, that
the Subscription Receipts will automatically convert into Common Shares on the
closing of the Acquisition, without any action, including additional payment,
required on the part of the holders thereof.
     In the event that the closing of the Acquisition does not take place by the
Termination Time, the Subscription Receipt Agent shall return to the Canadian
and non-U.S. holders of Subscription Receipts, and the U.S. Escrow Agent shall
return to the U.S. holders of Subscription Receipts, commencing on the fifth
Business Day following the Termination Time, an amount equal to the full
Subscription Amount and their pro rata (among Canadian and non-U.S. holders on
the one hand and among U.S. holders on the other), entitlement to the interest
actually earned on such amount in accordance with the terms of the Subscription
Receipt Agreement.
     The Term Sheet, a copy of which is attached hereto as Schedule “B”,
summarizes the terms of the Subscription Receipts. The description of the
Subscription Receipts contained in the Term Sheet and this Subscription
Agreement is a summary only and is qualified in its entirety by the Subscription
Receipt Agreement. The provisions of the Subscription Receipt Agreement and the
attributes and characteristics of the Subscription Receipts provided for therein
shall be substantially as described herein, with such changes thereto as the
Agents, the Subscription Receipt Agent, the U.S. Escrow Agent and the Company
may agree, and otherwise the Subscription Receipt Agreement shall be in such
form and contain such terms and provisions as are reasonably satisfactory to the
Company, the Subscription Receipt Agent, the U.S. Escrow Agent and the Agents.
2.4 Acceptance and Rejection of Subscription by the Company
     The Subscriber acknowledges and agrees that the Company and the Agents
reserve the right, in their absolute discretion, to reject this subscription for
Subscription Receipts, in whole or in part, at any time prior to the Closing
Time. If this subscription is rejected in whole, any cheques or other forms of
payment delivered to the Agents representing the Subscription Amount will be
promptly returned to the Subscriber without interest or deduction. If this
subscription is accepted only in part, a cheque representing any refund of the
Subscription Amount for that portion of the subscription for Subscription
Receipts which is not accepted, will be promptly delivered to the Subscriber
without interest or deduction.
ARTICLE 3 — CLOSING
3.1 Closing
     Delivery and sale of the Subscription Receipts and payment of the
Subscription Amount will be completed (the “Closing”) at the offices of the
Company’s Canadian counsel, Osler, Hoskin & Harcourt LLP at 8:30 a.m. (Toronto
time) (the “Closing Time”) on or about February 23, 2011 or such other date or
time as the Company and the Agents may decide (the “Closing Date”).
     If, at the Closing Time, the terms and conditions contained in this
Subscription Agreement and the Agency Agreement have been complied with to the
satisfaction of the Agents or waived by them, the Agents shall deliver to the
Company the completed Subscription Agreement and shall deliver to the
Subscription Receipt Agent and the U.S. Escrow Agent or such other subscription
receipt or escrow agent as may be appointed from time to time pursuant to the
terms of the Subscription Receipt Agreement the payment of the aggregate
Subscription Price for (a) in the case of the Subscription Receipt Agent, the
Subscription Receipts subscribed for by Canadian and non-U.S. Subscribers and
(b) in the case of the U.S. Escrow Agent, the Subscription Receipts subscribed
for by U.S. Subscribers, in each case against delivery by the Company of a
certificate(s) representing the Subscription Receipts registered and delivered
as directed by the Agents and such other documentation as may be required
pursuant to the Subscription Agreement, the Subscription Receipt Agreement and
the Agency Agreement.
     If, prior to the Closing Time, the terms and conditions contained in this
Subscription Agreement and the Agency Agreement have not been complied with to
the satisfaction of the Agents or waived by them or if the Agency Agreement is
terminated in accordance with its terms, the Agents, the Company and the
Subscriber will have no further obligations under this Subscription Agreement.

A-4



--------------------------------------------------------------------------------



 



3.2 Conditions of Closing
     The Subscriber understands that the Company will use the proceeds of the
Offering for general corporate purposes and to extinguish up to approximately
US$43 million of debt indirectly assumed by the Company in connection with the
merger of (the “Acquisition”) Choice Environmental Services, Inc. with and into
a subsidiary of the Company pursuant to an agreement and plan of merger (the
“Acquisition Agreement”) to be entered into prior to the Closing of the
Offering. The closing of the Acquisition must be completed prior to the
Termination Time.
     The Subscriber acknowledges and agrees that the obligations of the Company
hereunder are conditional on the accuracy of the representations and warranties
of the Subscriber contained in this Subscription Agreement as of the date of
this Subscription Agreement, and as of the Closing Time as if made at and as of
the Closing Time, and the fulfillment of the following additional conditions as
soon as possible and in any event not later than 24 hours prior to the Closing
Time:

  (a)   unless other arrangements acceptable to the Company have been made,
payment by the Subscriber of the Subscription Amount, payable in Canadian Funds:

  (i)   IF THE SUBSCRIBER IS NOT RESIDENT IN THE UNITED STATES, by way of a
certified cheque or bank draft to “Clarus Securities Inc.” unless other
acceptable payment arrangements have been made; or     (ii)   IF THE SUBSCRIBER
IS RESIDENT IN THE UNITED STATES, as instructed by Broadband Capital Management
LLC;

  (b)   the Subscriber having properly completed, signed and delivered this
Subscription Agreement to:

      For Canadian Subscribers and Other     Subscribers not Resident in the
U.S.:   For US Subscribers:  
Clarus Securities Inc.
  Broadband Capital Management LLC
Exchange Tower, 130 King Street West,
  712 5th Avenue
Suite 3640
  22nd Floor
Toronto, Ontario M5X 1A9
  New York, New York 10019
 
   
Attention: April Cuadra
  Attention: Ericka Duckett
 
   
Fax: (416) 343-2799
  Fax (212) 702-9830

  (c)   the Subscriber having properly completed, signed and delivered Schedule
“C”, Schedule “D”, Schedule “E” and, to the extent practicable (and in any event
by no later than 5 Business Days after the Closing Date), Annex B to Schedule
“F”, as applicable:

  (i)   ALL SUBSCRIBERS         a duly completed and executed Certificate of
Subscribers in the form attached to the Subscription Agreement as Schedule “C”
and, to the extent practicable (and in any event by no later than 5 Business
Days after the Closing Date), Annex B to Schedule “F”;     (ii)   ALL CANADIAN
SUBSCRIBERS         a duly completed and executed Canadian Accredited Investor
Certificate in the form attached to this Subscription Agreement as Schedule “D”
(in addition to Schedule “C” and, to the extent practicable (and in any event by
no later than 5 Business Days after the Closing Date), Annex B to Schedule “F”);
and

A-5



--------------------------------------------------------------------------------



 



  (iii)   ALL SUBSCRIBERS WHO ARE NOT RESIDENT IN CANADA OR THE UNITED STATES  
      a duly completed and executed Certificate of Non-Canadian Subscribers in
the form attached to this Subscription Agreement as Schedule “E” (in addition to
Schedule “C” and, to the extent practicable (and in any event by no later than 5
Business Days after the Closing Date), Annex B to Schedule “F”).

     The Company acknowledges and agrees that the obligations of the Subscriber
hereunder are conditional on the accuracy of the representations and warranties
of the Company contained in this Subscription Agreement and in the Agency
Agreement as of the date of this Subscription Agreement, and as of the Closing
Time as if made at and as of the Closing Time, and the fulfilment of the
following conditions, amongst others, as soon as possible and in any event not
later than the Closing Time:

  (a)   the Company having delivered a certificate to the Agents confirming that
the Company (or one of its subsidiaries) has entered into the Acquisition
Agreement, in form and substance generally consistent with the description of
such given to Subscribers;     (b)   all covenants, agreements and conditions
contained in this Subscription Agreement and in the Agency Agreement to be
performed by the Company on or prior to the Closing shall have been performed or
complied with in all material respects, including without limitation, obtaining
conditional approval from the TSX and Nasdaq for the Offering, being effected on
a private placement basis, and to list the Common Shares and Penalty Shares; and
    (c)   the Company shall have delivered to the Agents’ counsel the following
items:

  (i)   a copy of the certificate(s) representing the Subscription Receipts
purchased by the Subscriber registered in the name of the Subscriber or its
nominee;     (ii)   a copy of this Subscription Agreement duly executed by the
Company; and     (iii)   such other documents relating to the transactions
contemplated by this Subscription Agreement and the Agency Agreement as the
Agents or their counsel may reasonably request.

ARTICLE 4 — REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE COMPANY
4.1 Representations, Warranties and Covenants of the Company
     By execution of this Subscription Agreement, the Company hereby covenants
and agrees with the Subscriber that the Subscriber shall be entitled to rely on
the representations and warranties made by the Company to the Agents as set
forth in the Agency Agreement (to the extent that they have not been varied,
amended, altered or waived, in whole or in part, by the Agents). Such
representations and warranties shall form an integral part of this Subscription
Agreement and shall survive the Closing of the purchase and sale of the
Subscription Receipts and the issuance of the underlying Common Shares and shall
continue in full force and effect for the benefit of the Subscriber in
accordance with the terms of the Agency Agreement.
     The Company, hereby represents and warrants to, and covenants with, the
Subscriber and Agents as follows and acknowledges that the Subscriber and the
Agents are relying on such representations, warranties and covenants in
connection with the transactions contemplated herein and such representations,
warranties and covenants shall continue in full force and effect for the benefit
of the Subscriber and the Agents in accordance with the terms of this
Subscription Agreement:

  (a)   The Company acknowledges and agrees to the terms and conditions set out
in Schedule “F”.

A-6



--------------------------------------------------------------------------------



 



  (b)   No form of general solicitation or general advertising (including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio, television or
electronic display (including the internet) or any seminar or meeting whose
attendees had been invited by general solicitation or general advertising) was
used by the Company or, to the best of its knowledge, any other person acting on
behalf of the Company (other than the Agents and persons acting on their behalf,
as to which no representation is made), in respect of or in connection with the
offer and sale of the Subscription Receipts in the United States or elsewhere or
to citizens or residents of the United States or elsewhere.     (c)   Neither
the Company nor any person authorized to act on its behalf (other than the
Agents and persons acting on their behalf, as to which no representation is
made) has sold or offered for sale any Subscription Receipts, or solicited any
offers to buy any Subscription Receipts thereby so as to cause the issuance or
sale of any of the Subscription Receipts to be in violation of Section 5 of the
U.S. Securities Act, or Canadian or other securities laws.     (d)   The Company
is not an open-end investment company, closed-end investment company, unit
investment or face-amount certificate company that is or is required to be
registered under Section 8 of the United States Investment Company Act of 1940,
as amended.     (e)   The Company has not, for a period of six months prior to
the date hereof sold, offered for sale or solicited any offer to buy any of its
securities in a manner that would be integrated with the offer and sale of the
Subscription Receipts and would cause the exemption from registration set forth
in Rule 506 of Regulation D under the U.S. Securities Act to become unavailable
with respect to the offer and sale of the Subscription Receipts.     (f)   The
Company will use commercially reasonable efforts to ensure that there is
available “adequate current public information” with respect to the Company
within the meaning of Rule 144(c) under the U.S. Securities Act after the
Closing Date and at all times thereafter when the registration statement
referred to in Section 4.1(a) is not effective and up to date.     (g)   At any
time that the Company is neither subject to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, the Company shall at the request of
the Subscriber or any prospective purchaser designated by the Subscriber,
promptly provide to such person with reasonable promptness, the information
specified in Rule 144A(d)(4)(i) under the U.S. Securities Act.     (h)   The
Company will have, in all material respects, performed and complied with all
covenants and agreements contained in this Subscription Agreement to be
performed or complied with, or caused to be performed or complied with, by the
Company at or prior to the Closing.     (i)   All necessary corporate action
will have been taken by the Company to authorize the execution and delivery of
this Subscription Agreement, and to consummate the transactions contemplated by
this Subscription Agreement.

ARTICLE 5 — REPRESENTATIONS, WARRANTIES, COVENANTS AND
ACKNOWLEDGMENTS OF THE SUBSCRIBER
5.1 Representations, Warranties and Covenants of the Subscriber
     By execution of this Subscription Agreement, the Subscriber, on its own
behalf and, if applicable, on behalf of others for whom it is acting hereunder,
hereby represents and warrants to, and covenants with, the Company and Agents as
follows and acknowledges that the Company and the Agents are relying on such
representations, warranties and covenants in connection with the transactions
contemplated herein:

A-7



--------------------------------------------------------------------------------



 



  (a)   The matters set forth by the Subscriber on pages 2 and 3 of this
Subscription Agreement are true and correct as of the date of execution of this
Subscription Agreement and will be true and correct as of the Closing Time.    
(b)   The Subscriber and each beneficial purchaser for whom it is acting is a
resident in the jurisdiction set out on page 2 of this Subscription Agreement.
Such address was not created and is not used solely for the purpose of acquiring
the Subscription Receipts and the Subscriber and any beneficial purchaser was
solicited to purchase and executed this Subscription Agreement in such
jurisdiction.     (c)   The Subscriber has properly completed, executed and
delivered to the Agents within the applicable time periods the certificate(s)
set forth in Schedule “C” and Annex B to Schedule “F” and Schedule “D”, and
Schedule “E”, as applicable, to this Subscription Agreement and the information
contained therein is true and correct.     (d)   The representations, warranties
and covenants contained in this Schedule “A” and in the other applicable
Schedules to this Subscription Agreement are true and correct as of the date of
execution of this Subscription Agreement and will be true and correct as of the
Closing Time.     (e)   If the Subscriber, or any beneficial purchaser for whom
it is acting, is not a person resident in Canada or the United States, the
subscription for the Subscription Receipts by and the issuance and delivery of
the Subscription Receipts to the Subscriber, or such beneficial purchaser, does
not contravene any of the applicable securities legislation in the jurisdiction
in which the Subscriber or such beneficial purchaser resides and does not give
rise to any obligation of the Company to prepare and file a prospectus or
similar document or to register the Securities or to be registered with or to
file any report or notice with any governmental or regulatory authority of any
kind whatsoever.     (f)   The execution and delivery of this Subscription
Agreement, the performance and compliance with the terms hereof, the
subscription for Subscription Receipts and the completion of the transactions
described herein by the Subscriber will not result in any material breach of, or
be in conflict with or constitute a material default under, or create a state of
facts which, after notice or lapse of time, or both, would constitute a material
default under any term or provision of the constating documents, by-laws or
resolutions of the Subscriber, the Securities Laws or any other laws applicable
to the Subscriber, any agreement to which the Subscriber is a party, or any
judgment, decree, order, statute, rule or regulation applicable to the
Subscriber.     (g)   The funds representing the Subscription Amount which will
be advanced by the Subscriber to the Company hereunder will not represent
proceeds of crime for the purposes of the Proceeds of Crime (Money Laundering)
Act (Canada) (the “PCMLA”) and the Subscriber acknowledges that the Company may
in the future be required by law to disclose the Subscriber’s name and other
information relating to this Subscription Agreement and the Subscriber’s
subscription hereunder, on a confidential basis, pursuant to the PCMLA. To the
best of its knowledge: none of the funds comprising the Subscription Amount to
be provided by the Subscriber (i) have been or will be derived from or related
to any activity that is deemed criminal under the law of Canada, the United
States, or any other jurisdiction, or (ii) are being tendered on behalf of a
person or entity who has not been identified to the Subscriber, and it shall
promptly notify the Company if the Subscriber discovers that any of such
representations ceases to be true and provide the Company with appropriate
information in connection therewith.     (h)   The Subscriber is subscribing for
the Subscription Receipts for his, her or its own account, as principal (within
the meaning of applicable Securities Laws) and not with a view to the resale or
distribution of all or any of the Securities or if it is not subscribing as
principal, it acknowledges that the Company may be required by law to disclose
(and if required by law the Subscriber agrees to disclose) to certain regulatory
authorities the identity of each beneficial purchaser of the Subscription
Receipts for whom it is acting.

A-8



--------------------------------------------------------------------------------



 



  (i)   In the case of a subscription for the Subscription Receipts by the
Subscriber acting as trustee or agent (including, for greater certainty, a
portfolio manager or comparable adviser) for a principal, the Subscriber is duly
authorized to execute and deliver this Subscription Agreement and all other
necessary documentation in connection with such subscription on behalf of each
such beneficial purchaser, each of whom is subscribing as principal for its own
account, not for the benefit of any other person and not with a view to the
resale or distribution of all or any of the Securities, and this Subscription
Agreement has been duly authorized, executed and delivered by or on behalf of
and constitutes a legal, valid, enforceable and binding agreement of, such
principal, and the Subscriber acknowledges that the Company may be required by
law to disclose (and if required by law the Subscriber agrees to disclose) the
identity of each beneficial purchaser for whom the Subscriber is acting.     (j)
  The Subscriber is not an Insider or “affiliate” of the Company (as such term
is defined under Securities Laws).     (k)   In the case of a subscription for
the Subscription Receipts by the Subscriber acting as principal, this
Subscription Agreement has been duly authorized, executed and delivered by, and
constitutes a legal, valid and binding agreement of, the Subscriber. This
Subscription Agreement is enforceable in accordance with its terms against the
Subscriber and any beneficial purchasers on whose behalf the Subscriber is
acting.     (l)   If the Subscriber is:

  (i)   a corporation, the Subscriber is duly incorporated and is validly
subsisting under the laws of its jurisdiction of incorporation and has all
requisite legal and corporate power and authority to execute and deliver this
Subscription Agreement, to subscribe for the Subscription Receipts as
contemplated herein and to carry out and perform its covenants and obligations
hereunder;     (ii)   a partnership, syndicate or other form of unincorporated
organization, the Subscriber has the necessary legal capacity and authority to
execute and deliver this Subscription Agreement and to observe and perform its
covenants and obligations hereunder and has obtained all necessary approvals in
respect thereof; or     (iii)   an individual, the Subscriber is of the full age
of majority and is legally competent to execute and deliver this Subscription
Agreement and to observe and perform his or her covenants and obligations
hereunder.

  (m)   Other than the Agents, to the best of the Subscriber’s knowledge, there
is no person acting or purporting to act in connection with the transactions
contemplated herein who is entitled to any brokerage or finder’s fee. If any
person establishes a claim that any fee or other compensation is payable in
connection with this subscription for the Subscription Receipts, the Subscriber
covenants to indemnify and hold harmless the Company and the Agents with respect
thereto and with respect to all costs reasonably incurred in the defence
thereof.     (n)   The Subscriber is not, with respect to the Company or any of
its affiliates, a Control Person and the Subscriber will not become a Control
Person by purchasing the number of Subscription Receipts subscribed for under
this Subscription Agreement and does not intend to act jointly or in concert
with any other person to form a control group in respect of the Company.     (o)
  If required by applicable Securities Laws or the Company, the Subscriber will
execute, deliver and file or assist the Company in filing such reports,
undertakings and other documents with respect to the issue of the Subscription
Receipts as may be required by any securities commission, stock exchange or
other regulatory authority.

A-9



--------------------------------------------------------------------------------



 



  (p)   The Subscriber, and each beneficial purchaser for whom it is acting
hereunder, have been advised to consult their own legal advisors with respect to
(i) the suitability of the Subscription Receipts (and the underlying Common
Shares) as an investment for the Subscriber and has not relied upon any
statements made by or purporting to have been made on behalf of the Company or
the Agents in deciding to subscribe for Subscription Receipts hereunder and
(ii) trading in any of the Securities with respect to the resale restrictions
imposed by the Securities Laws of the jurisdiction in which the Subscriber
resides, other applicable Securities Laws, and the policies of the TSX and
Nasdaq. Subject to the registration rights described in Schedule “F”, the
Subscriber acknowledges that no representation has been made respecting the
applicable hold periods imposed by the Securities Laws or other resale
restrictions applicable to such Securities which restrict the ability of the
Subscriber (or others for whom it is contracting hereunder) to resell such
Securities, that the Subscriber (or others for whom it is contracting hereunder)
is solely responsible to find out what these restrictions are and the Subscriber
is solely responsible (and the Company and the Agents are not in any way
responsible) for compliance with applicable resale restrictions and the
Subscriber is aware that it (or beneficial purchasers for whom it is contracting
hereunder) may not be able to resell such Securities except in accordance with
limited exemptions under the Securities Laws.     (q)   The Subscriber has not
received nor been provided with, has not requested and does not have any need to
receive a prospectus or offering memorandum, within the meaning of the
Securities Laws, or any sales or advertising literature in connection with the
Offering, and the Subscriber’s decision to subscribe for the Subscription
Receipts was based upon the Company’s publicly available documents included in
the Edgar database administered by the SEC and the SEDAR database administered
under the direction of the Canadian Securities Administrators.     (r)   Other
than information provided to Subscribers in meetings or calls organized with
representatives of the Company (summaries of which are to be filed by the
Company on or before Closing, the Subscriber (and, if applicable, others for
whom it is contracting hereunder), in entering into this Agreement, has relied
solely upon publicly available information relating to the Company (including
that information in the documents listed in Schedule “G”), this Subscription
Agreement and the Agency Agreement and not upon any verbal or written
representation as to any fact or otherwise made by or on behalf of the Company,
the Agents or any employee, agent or affiliate thereof or any other person
associated therewith. The Agents assume no responsibility or liability of any
nature whatsoever for the accuracy or adequacy of the publicly available
information upon which the Subscriber’s investment decision has been made or as
to whether all information concerning the Company required to be disclosed by
the Company has been disclosed.     (s)   The Subscriber is not purchasing the
Subscription Receipts with knowledge of material information concerning the
Company which has not been generally or publicly disclosed, including, without
limitation, any information that would constitute a “material change” or a
“material fact” (as those terms are defined under Securities Laws).     (t)   No
person has made any written or oral representations:

  (i)   that any person will resell or repurchase any of the Securities;    
(ii)   other than pursuant to the terms of the Subscription Receipt Agreement,
that any person will refund the Subscription Amount; or     (iii)   as to the
future price or value of any of the Securities.

  (u)   The subscription for the Subscription Receipts has not been made through
or as a result of, and the offer and sale of the Subscription Receipts is not
being accompanied by any advertisement, including without limitation in printed
public media, radio, television or telecommunications, including electronic
display, or as part of a general solicitation.

A-10



--------------------------------------------------------------------------------



 



  (v)   The Subscriber confirms that the Subscriber:

  (i)   has such knowledge in financial and business affairs as to be capable of
evaluating the merits and risks of its investment in the Subscription Receipts
(and the underlying Common Shares);     (ii)   is capable of assessing the
proposed investment in the Subscription Receipts (and the underlying Common
Shares) as a result of the Subscriber’s own experience or as a result of advice
received from a person registered under applicable securities legislation;    
(iii)   is aware of the characteristics of the Subscription Receipts (and the
underlying Common Shares) and the risks relating to an investment therein,
including, without limitation, those risks set out in the Company’s publicly
available information including that set out in Schedule “G” hereto;     (iv)  
is able to bear the economic risk of loss of its investment in the Subscription
Receipts (and the underlying Common Shares); and     (v)   is an accredited
investor as such term is defined in Regulation D under the U.S. Securities Act.

  (w)   The Subscriber understands that it is purchasing the Subscription
Receipts directly from the Company.

5.2 Acknowledgments of the Subscriber
     The Subscriber, on its own behalf and, if applicable, on behalf of others
for whom it is acting hereunder, acknowledges and agrees as follows:

  (a)   The Subscriber has received and reviewed a copy of the Term Sheet
setting out the principal terms of the Offering.     (b)   The Subscriber
acknowledges that the aggregate gross proceeds of the Offering will be up to
approximately $58,246,875 and will result in the issuance of 12,262,500
Subscription Receipts.     (c)   No securities commission, agency, governmental
authority, regulatory body, stock exchange or similar regulatory authority has
reviewed, passed upon, made any finding or determination, or recommended or
endorsed on the merits of the Subscription Receipts.     (d)   Subject to the
registration rights described in Schedule “F”, the Securities shall be subject
to statutory resale restrictions under the Securities Laws of the province,
territory or jurisdiction in which the Subscriber resides and the U.S.
Securities Act and under other applicable Securities Laws, and the Subscriber
covenants that it will not resell any of the Securities except in compliance
with such laws and the Subscriber acknowledges that it is solely responsible
(and the Company and the Agents are not in any way responsible) to understand
what those restrictions are and to comply with them before selling any of the
Securities.     (e)   The Subscriber’s ability to transfer any of the Securities
is limited by, among other things, applicable Securities Laws and the Securities
will not be transferable without the consent of the Company and Clarus
Securities Inc., on behalf of the Agents, on or before the date that is four
months after the Closing.     (f)   The certificates representing the
Subscription Receipts (and, if issued prior to the date that is four months
after the Closing, any certificates representing the Common Shares and Penalty
Shares) will bear, as of the Closing Date, a legend substantially in the
following form and with the necessary information inserted:

A-11



--------------------------------------------------------------------------------



 



      UNLESS PERMITTED UNDER SECURITIES LEGISLATION AND CONSENTED TO BY SWISHER
HYGIENE INC. AND CLARUS SECURITIES INC., THE HOLDER OF THIS SECURITY MUST NOT
TRADE THE SECURITY BEFORE <INSERT DATE THAT IS FOUR (4) MONTHS AND ONE (1) DAY
AFTER THE CLOSING DATE>.     (g)   In addition, the certificates representing
the Common Shares and Penalty Shares, if issued prior to the date that is four
months after the Closing, will also bear a legend substantially in the following
form:         “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE
TORONTO STOCK EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED
THROUGH THE FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND
CONSEQUENTLY ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY”
IN SETTLEMENT OF TRANSACTIONS ON THE TSX.”     (h)   The Subscriber, and each
beneficial purchaser for whom it is acting hereunder, shall execute, deliver,
file and otherwise assist the Company and Agents with filing all documentation
required by the applicable Securities Laws to permit the subscription for the
Subscription Receipts and the issuance of the Securities.     (i)   No
prospectus or offering memorandum, within the meaning of the Securities Laws, or
other similar disclosure document has been filed by the Company with a
securities commission, securities regulatory authority or other governmental or
regulatory authority in the United States, in any province in Canada or any
other jurisdiction in connection with the issuance of the Subscription Receipts.
    (j)   The Company and Agents are relying on the representations, warranties
and covenants contained herein and in the applicable Schedules attached hereto
to determine the Subscriber’s eligibility to subscribe for the Subscription
Receipts under applicable Securities Laws and the Subscriber agrees to indemnify
each of the Company and the Agents, and each of its directors, officers, agents,
advisors and shareholders against all losses, claims, costs, expenses, damages
or liabilities which any of them may suffer or incur as a result of or arising
from reliance thereon. The Subscriber undertakes to immediately notify the
Company of any change in any statement or other information relating to the
Subscriber set forth in such applicable Schedules which takes place prior to the
Closing Time.     (k)   The Company is relying on an exemption from the
requirement to provide the Subscriber with a prospectus under the Securities
Laws of Canada and as a consequence of acquiring the Subscription Receipts
pursuant to such exemption:

  (i)   certain protections, rights and remedies provided by applicable
Securities Laws, including statutory rights of rescission and certain statutory
remedies against an issuer, Agents, auditors, directors and officers that are
available to investors who acquire securities offered by a prospectus, will not
be available to the Subscriber and each beneficial person for whom it is
contracting hereunder, or, if applicable, others for whom you are contracting
hereunder;     (ii)   the common law may not provide investors with an adequate
remedy in the event that they suffer investment losses in connection with
securities acquired in a private placement;

A-12



--------------------------------------------------------------------------------



 



  (iii)   the Subscriber and each beneficial person for whom it is contracting
hereunder, may not receive information that would otherwise be required to be
given under applicable Securities Laws; and     (iv)   the Company is relieved
from certain obligations that would otherwise apply under applicable Securities
Laws.

  (l)   The Securities are “restricted securities” as defined in Rule 144(a)(3)
under the U.S. Securities Act and have not been registered under the U.S.
Securities Act or any state securities laws and may not be reoffered or resold
in the United States or to U.S. Persons unless registered under the U.S.
Securities Act and applicable state securities laws, as contemplated in Schedule
“F”, or an exemption from such registration requirements is available. Until
resales of the Securities are registered under the U.S. Securities Act, the
Securities may not practically be able to be offered and sold on the TSX
pursuant to Rule 904 under the U.S. Securities Act since the Securities will
remain “restricted securities” pursuant to Rule 905 of Regulation S under the
U.S. Securities Act.     (m)   The Subscriber agrees that if the Subscriber
decides to offer, sell, pledge or otherwise transfer any of the Securities, the
Subscriber will not offer, sell, pledge or otherwise transfer any of the
Securities, directly or indirectly, unless;

  (i)   the sale is to the Company; or     (ii)   made pursuant to an effective
registration statement under the U.S. Securities Act; or     (iii)   the sale is
made outside the United States in compliance with the requirements of Rule 904
of Regulation S under the U.S. Securities Act and in compliance with applicable
local laws and regulations; or     (iv)   the sale is made in compliance with an
exemption from registration under the U.S. Securities Act provided by Rule 144
thereunder, if available, and in accordance with any applicable state securities
law; or     (v)   the Securities are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state securities
laws.

  (n)   There is no government insurance or other insurance covering the
Securities.     (o)   AN INVESTMENT IN THE SUBSCRIPTION RECEIPTS AND UNDERLYING
SECURITIES IS NOT WITHOUT RISK, INCLUDING, WITHOUT LIMITATION, THOSE RISKS SET
FORTH IN THE COMPANY’S FILINGS UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, WHICH FILINGS AS AT THE DATE HEREOF, ARE LISTED IN SCHEDULE “G” HERETO
AND THE SUBSCRIBER (AND ANY BENEFICIAL PURCHASER) MAY LOSE HIS, HER OR ITS
ENTIRE INVESTMENT.     (p)   The Company may complete additional financings in
the future in order to develop the business of the Company and fund its ongoing
development, and such future financings may have a dilutive effect on current
securityholders of the Company, including the Subscriber, but there is no
assurance that such financing will be available, on reasonable terms or at all,
and if not available, the Company may be unable to fund its ongoing development.
    (q)   The Subscriber, and each beneficial person for whom it is contracting
hereunder, is responsible for obtaining such legal, investment, tax and other
professional advice as it considers appropriate in connection with the
execution, delivery and performance of this Subscription Agreement and the
transactions contemplated under this Subscription Agreement (including the
resale and transfer restrictions referred to herein), and, without limiting the
generality of the foregoing:

A-13



--------------------------------------------------------------------------------



 



  (i)   the Company’s counsel are acting solely as counsel to the Company and
not as counsel to the Subscriber;     (ii)   the Agents’ counsel are acting
solely as counsel to the Agents and not as counsel to the Subscriber; and    
(iii)   the Agents are acting solely as financial advisors to, and Agents of,
the Company and not as financial advisors to the Subscriber, or as Agents of,
the Subscriber, except insofar as is necessary at the Closing to deliver payment
for the Subscription Receipts to the Company on behalf of the Subscriber and to
accept and deliver the Subscription Receipts to the Subscriber after the
Closing.

  (r)   The Subscription Receipts have not been registered under the U.S.
Securities Act or any state securities laws, and the sale contemplated hereby is
being made in reliance on the a private placement exemption to Accredited
Investors (as defined in Rule 506 under the U.S. Securities Act).     (s)   The
Subscriber understands that, until such time as is no longer required under
applicable requirements of the U.S. Securities Act or applicable state
securities laws, all certificates representing the Securities, as well as all
certificates issued in exchange for or in substitution of the foregoing
securities, will bear a legend to the following effect:         THE SECURITIES
REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT
OF THE COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY: (A) TO THE COMPANY, (B) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE U.S. SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT IF
AVAILABLE, (D) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE U.S.
SECURITIES ACT PROVIDED BY RULE 144, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
STATE SECURITIES LAWS, OR (E) WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY,
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS; PROVIDED THAT, IN CONNECTION WITH A
TRANSFER PURSUANT TO (C), (D) OR (E) ABOVE, AN OPINION OF COUNSEL, OF RECOGNIZED
STANDING REASONABLY SATISFACTORY TO THE COMPANY HAS BEEN PROVIDED TO THE COMPANY
TO SUCH EFFECT.         if the Securities are being sold pursuant sections
(C) through (E) of the foregoing legend, the legend may be removed by delivery
to the Company’s registrar and transfer agent and the Company of an opinion of
counsel, of recognized standing in form and substance satisfactory to the
Company, that such legend is no longer required under applicable requirements of
the U.S. Securities Act or state securities laws.     (t)   The Subscriber
understands and agrees that there may be material tax consequences to the
Subscriber of an acquisition or disposition of the Securities, and the
Subscriber acknowledges that it is responsible for determining the tax
consequences of its investments. The Company gives no opinion and makes no
representation with respect to the tax consequences to the Subscriber under
United States, state, local or Canadian or other foreign tax law of the
Subscriber’s acquisition or disposition of such securities.

A-14



--------------------------------------------------------------------------------



 



  (u)   Subject to the terms and conditions of the registration rights set forth
in Schedule “F”, it acknowledges that such registration rights may be amended or
waived by holders holding a majority of the Registrable Securities (as defined
in Schedule “F”) pursuant to Section 7(d) thereof, and that the Company’s
obligations under Schedule “F” are conditioned upon the Subscriber cooperating
with the Company as reasonably requested by the Company in connection with the
preparation and filing of any Registration Statement hereunder, including but
not limited to providing such information in a timely manner regarding itself,
the Subscription Receipts and other securities of the Company held by it and the
intended method of disposition of the Subscription Receipts as shall be
reasonably required to effect and maintain the effectiveness of the registration
of such Subscription Receipts.

5.3 Reliance on Representations, Warranties, Covenants and Acknowledgements
     The Subscriber acknowledges and agrees that the representations,
warranties, covenants and acknowledgements made by the Subscriber in this
Subscription Agreement are made with the intention that they may be relied upon
by the Company and the Agents in determining the Subscriber’s eligibility (and,
if applicable, the eligibility of others for whom the Subscriber is contracting
hereunder) to purchase the Subscription Receipts under Securities Laws. The
Subscriber undertakes to immediately notify the Company of any change in any
statement or other information relating to the Subscriber set forth in this
Subscription Agreement, or in any document furnished by the Subscriber to the
Company or the Agents in connection with this Subscription Agreement, which
takes place at or prior to the Closing Time.
     The Subscriber further agrees that by accepting the Subscription Receipts,
the Subscriber shall be representing and warranting that such representations,
warranties, acknowledgements and covenants are true as at the Closing Time with
the same force and effect as if they had been made by the Subscriber at the
Closing Time and that they shall survive the purchase by the Subscriber of the
Subscription Receipts and shall continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of any of
Subscription Receipts.
ARTICLE 6 — SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS
6.1 Survival of Representations, Warranties and Covenants of the Company
     The representations, warranties and covenants of the Company contained in
this Subscription Agreement shall survive the Closing and, notwithstanding such
Closing or any investigation made by or on behalf of the Subscriber with respect
thereto, shall continue in full force and effect for the benefit of the
Subscriber and the Agents.
6.2 Survival of Representations, Warranties and Covenants of the Subscriber
     The representations, warranties and covenants of the Subscriber contained
in this Subscription Agreement shall survive the Closing and, notwithstanding
such Closing or any investigation made by or on behalf of the Company or the
Agents with respect thereto, shall continue in full force and effect for the
benefit of the Company and the Agents.
ARTICLE 7 — INDEMNITY
7.1 Indemnity
     The Subscriber shall indemnify and hold harmless each of the Company and
the Agents and each of their respective directors, officers, employees, agents,
advisers and shareholders (collectively, the “Indemnified Parties” and each an
“Indemnified Party”) from and against any and all actual or threatened claims,
actions, suits, investigations and proceedings (collectively, the “Proceedings”)
and any and all losses, liabilities, claims, damages, fees, costs and expenses,
all amounts paid to settle any Proceeding or to satisfy any judgment or award,
and all legal fees and disbursements incurred by an Indemnified Party (including
legal fees and disbursements incurred in enforcing this indemnity), caused or
arising, directly or indirectly, by reason of or in consequence of, any
representation or warranty of the Subscriber contained in this Subscription
Agreement or in any document furnished by the Subscriber to the Company or the
Agents in connection with this Subscription Agreement being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber in this Subscription Agreement or
in any document furnished by the Subscriber to the Company or the Agents in
connection with this Subscription Agreement.

A-15



--------------------------------------------------------------------------------



 



ARTICLE 8 — AUTHORIZATION OF THE AGENTS
8.1 Authorization of the Agents
     The Subscriber irrevocably authorizes the Agents in their sole and absolute
discretion, to act as the Subscriber’s representative at the Closing, and hereby
appoints the Agents with full power of substitution, as its true and lawful
attorney with full power and authority in the Subscriber’s place and stead:

  (a)   to receive certificates representing the Subscription Receipts, to
execute in the Subscriber’s name and on its behalf all closing receipts and
required documents, to complete and correct any errors or omissions in any form
or document provided by the Subscriber in connection with the subscription for
the Subscription Receipts and to exercise any rights of termination contained in
the Agency Agreement;     (b)   to extend such time periods and to waive, in
whole or in part, any representations, warranties, covenants or conditions for
the Subscriber’s benefit contained in this Subscription Agreement and the Agency
Agreement or any ancillary or related documents;     (c)   to terminate this
Subscription Agreement if any condition precedent is not satisfied, in such
manner and on such terms and conditions as the Agents in their sole discretion
may determine; and     (d)   without limiting the generality of the foregoing,
to negotiate, settle, execute, deliver and amend the Agency Agreement and the
Subscription Receipt Agreement.

ARTICLE 9 — COMMISSION
9.1 Fee to the Agents
     The Subscriber understands that in connection with the issue and sale of
the Subscription Receipts pursuant to the Offering, the Agents will receive from
the Company, a cash fee equal to 5.0% of the gross proceeds of the Offering of
Subscription Receipts. Such fee will be payable as to 50% on the Closing Date
and the remainder on the closing date of the Acquisition. No other fee or
commission is payable by the Company in connection with the completion of the
Offering. However, the Company will pay certain fees and expenses of the Agents
in connection with the Offering as set out in the Agency Agreement.
ARTICLE 10 — COLLECTION OF PERSONAL INFORMATION
10.1 Collection of Personal Information
     The Subscriber acknowledges and consents to the fact that the Company and
the Agents are collecting the Subscriber’s (and any beneficial purchaser for
which the Subscriber is contracting hereunder) personal information for the
purpose of completing the Subscriber’s subscription. The Subscriber acknowledges
and consents to the Company and Agents retaining the personal information for so
long as permitted or required by applicable law or business practices. The
Subscriber further acknowledges and consents to the fact that the Company or the
Agents may be required by Securities Laws, stock exchange rules and/or the
Investment Industry Regulatory Organization of Canada rules and the Financial
Industry Regulatory Authority, Inc. rules to provide regulatory authorities any
personal information provided by the Subscriber respecting itself (and any
beneficial purchaser for which the Subscriber is contracting hereunder). The
Subscriber represents and warrants that it has the authority to provide the
consents and acknowledgements set out in this paragraph on behalf of all
beneficial purchasers for which the Subscriber is contracting. In addition to
the foregoing, the Subscriber agrees and acknowledges that the Company or the
Agents, as the case may be, may use and disclose its personal information, or
that of each beneficial purchaser for whom it is contracting hereunder,
including as follows:

A-16



--------------------------------------------------------------------------------



 



  (a)   for internal use with respect to managing the relationships between and
contractual obligations of the Company, the Agents and the Subscriber or any
beneficial purchaser for whom the Subscriber is contracting hereunder;     (b)  
for use and disclosure for income tax related purposes, including where required
by law, disclosure to any Canadian or US taxation authority;     (c)   for
disclosure to securities regulatory authorities and other regulatory bodies with
jurisdiction with respect to reports of trades and similar regulatory filings;  
  (d)   for disclosure to a governmental or other authority to which the
disclosure is required by court order or subpoena compelling such disclosure and
where there is no reasonable alternative to such disclosure;     (e)   for
disclosure to professional advisers of the Company or the Agents in connection
with the performance of their professional services;     (f)   for disclosure to
any person where such disclosure is necessary for legitimate business reasons
and is made with the Subscriber’s prior written consent;     (g)   for
disclosure to a court determining the rights of the parties under this
Subscription Agreement; or     (h)   for use and disclosure as otherwise
required or permitted by law.

     The contact information for the officer and for counsel of the Company who
can answer questions about this collection of information is as follows:

     
Swisher Hygiene Inc.
  Akerman Senterfitt
4725 Piedmont Row Drive, Suite 400
  350 East Las Olas Boulevard, Suite 1600
Charlotte, North Carolina,
  Fort Lauderdale, Florida
28210
  33301-2229
 
   
Attention: Tom Aucamp
  Attention: Edward Ristaino
Facsimile: (704) 602-7970
  Facsimile: (954) 463-2224

     The Subscriber acknowledges that the Company is required to file with the
Ontario Securities Commission (“OSC”) a report setting out the Subscriber’s
name, address and telephone number, the number and type of securities issued,
the date of issuance and the purchase price of the securities issued to the
Subscriber. Such information is collected indirectly by the OSC under the
authority granted to it in securities legislation, for the purposes of the
administration and enforcement of the securities legislation of Ontario. By
submitting this Subscription Agreement, the Subscriber authorizes such indirect
collection of the information by the OSC. The following official can answer
questions about the OSC’s indirect collection of the information:

A-17



--------------------------------------------------------------------------------



 



      Administrative Assistant to the Director of Corporate Finance
Suite 903, Box 5520 Queen Street West
Toronto, Ontario M5H 3S8
 
   
Telephone:
  (416) 593-8086
Facsimile:
  (416) 593-8252

ARTICLE 11 — MISCELLANEOUS
11.1 Further Assurances
     Each of the parties hereto upon the request of each of the other parties
hereto, whether before or after the Closing Time, shall do, execute, acknowledge
and deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may reasonably be necessary or desirable to complete
the transactions contemplated herein.
11.2 Notices

  (a)   Any notice, direction or other instrument required or permitted to be
given to any party hereto shall be in writing and shall be sufficiently given if
delivered personally, or transmitted by facsimile tested prior to transmission
to such party, as follows:

  (i)   in the case of the Company, to:         Swisher Hygiene Inc.
4725 Piedmont Row Drive, Suite 400
Charlotte, North Carolina, 28210

Attention: Tom Aucamp
Fax: (704) 602-7970

with a copy to:

Akerman Senterfitt
350 East Las Olas Boulevard, Suite 1600
Fort Lauderdale, Florida
33301-2229

Attention: Edward Ristaino
Fax: (954) 463-2224     (ii)   in the case of the Subscriber, at the address
specified on the face page hereof, with a copy to the Agents at:

     
Clarus Securities Inc.
  Broadband Capital Management LLC
Exchange Tower, 130 King Street West,
  712 5th Avenue
Suite 3640
  22nd Floor
Toronto, Ontario M5X 1A9
  New York, New York 10019
 
   
Attention: April Cuadra
  Attention: Erika Duckett
Fax: (416) 343-2799
  Fax (212) 702-9830

A-18



--------------------------------------------------------------------------------



 



  (b)   Any such notice, direction or other instrument, if delivered personally,
shall be deemed to have been given and received on the day on which it was
delivered, provided that if such day is not a Business Day then the notice,
direction or other instrument shall be deemed to have been given and received on
the first Business Day next following such day and if transmitted by fax or
electronic transmission, shall be deemed to have been given and received on the
day of its transmission, provided that if such day is not a Business Day or if
it is transmitted or received after the end of normal business hours then the
notice, direction or other instrument shall be deemed to have been given and
received on the first Business Day next following the day of such transmission.
    (c)   Any party hereto may change its address for service from time to time
by notice given to each of the other parties hereto in accordance with the
foregoing provisions.

11.3 Time of the Essence
     Time shall be of the essence of this Subscription Agreement and every part
hereof.
11.4 Costs and Expenses
     All costs and expenses (including, without limitation, the fees and
disbursements of legal counsel) incurred in connection with this Subscription
Agreement and the transactions herein contemplated shall be paid and borne by
the party incurring such costs and expenses.
11.5 Applicable Law
     This Subscription Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the
Province of Ontario and the laws of Canada applicable therein. Any and all
disputes arising under this Subscription Agreement, whether as to
interpretation, performance or otherwise, shall be subject to the non-exclusive
jurisdiction of the courts of the Province of Ontario and each of the parties
hereto hereby irrevocably attorns to the jurisdiction of the courts of such
province.
11.6 Entire Agreement
     This Subscription Agreement, including the Schedules hereto, the Agency
Agreement and the Subscription Receipt Agreement constitutes the entire
agreement between the parties with respect to the transactions contemplated
herein and cancels and supersedes any prior understandings, agreements,
negotiations and discussions between the parties. There are no representations,
warranties, terms, conditions, undertakings or collateral agreements or
understandings, express or implied, between the parties hereto other than those
expressly set forth in this Subscription Agreement or in any such agreement,
certificate, affidavit, statutory declaration or other document as aforesaid.
This Subscription Agreement may not be amended or modified in any respect except
by written instrument executed by each of the parties hereto.
11.7 Counterparts
     This Subscription Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement. Counterparts may be
delivered either in original or faxed form and the parties adopt any signature
received by a receiving fax machine as original signatures of the parties.
11.8 Electronic Delivery of Subscription
     The Company shall be entitled to rely on delivery by fax or e-mail of an
executed copy of this Subscription Agreement, including the completed Schedules
to this Subscription Agreement, and acceptance by the Company of the fax or
e-mail copy shall be legally effective to create a valid and binding agreement
between the Subscriber and the Company in accordance with the terms of this
Subscription Agreement.

A-19



--------------------------------------------------------------------------------



 



11.9 Amendments
     The provisions of this Subscription Agreement may only be amended with the
written consent of the other parties hereto.
11.10 Assignment
     This Subscription Agreement may not be assigned by either party except with
the prior written consent of the other parties hereto.
11.11 Enurement
     This Subscription Agreement shall enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, successors
(including any successor by reason of the amalgamation or merger of any party),
administrators and permitted assigns.
11.12 Language
     Each of the Company and the Subscriber hereby acknowledges that it has
consented and requested that all documents evidencing or relating in any way to
the Subscription Receipts and this Subscription Agreement be drawn up in the
English language only. La Société et le souscripteur reconnaissent par les
présentes avoir consenti et demandé que tous les documents faisant foi ou se
rapportant de quelque manière a la vente d’actions ordinaires de la société et à
la présente convention de souscription soient rédigés en anglais seulement.

A-20



--------------------------------------------------------------------------------



 



SCHEDULE “B”
SWISHER HYGIENE INC.
TERM SHEET
PRIVATE PLACEMENT OF SUBSCRIPTION RECEIPTS
 

      Issuer:  
Swisher Hygiene Inc. (the “Company”).
   
 
Acquisition:  
The Company has entered into an agreement to acquire (the “Acquisition”) Choice
Environmental Services Inc. (“Choice Environmental”), a company based in Fort
Lauderdale, Florida, a provider of solid waste and recycling collection,
transportation, processing and disposal services. The Acquisition, which is
anticipated to close in March 2011, is expected to be funded with shares of
common stock of the Company.
   
 
Offering:  
12,262,500 Subscription Receipts (the “Subscription Receipts”). Each
Subscription Receipt will entitle the holder thereof to receive upon the closing
of the Acquisition, and without additional consideration, one share of common
stock (a “Common Share”) of the Company. All of the gross proceeds (the
“Escrowed Funds”) of the offering (the “Offering”) will be held in escrow
pending completion of the Acquisition. If the closing of the Acquisition does
not take place before March 31, 2011, the Escrowed Funds will be returned to
holders of the Subscription Receipts, including interest thereon.
   
 
Size of Offering:  
CAD$58,246,875.
   
 
Price:  
CAD$4.75 per Subscription Receipt.
   
 
Use of Proceeds:  
The net proceeds of the Offering will be used to extinguish up to approximately
USD$43 million of debt indirectly assumed by the Company in connection with the
proposed Acquisition, with the balance for general corporate purposes.
   
 
Hold Periods:  
Transfer of the Subscription Receipts and the underlying Common Shares are
subject to all applicable securities laws and the Subscription Receipts may not
be transferred to insiders of the Company. As described in more detail below,
for those investors who are not “affiliates” of the Company, as defined under
the US Securities Act (as defined below), the securities sold under the Offering
will be subject to a “hold period” that will expire on the later of:
   
 
   
a) a contractual hold period (the “Contractual Hold Period”) of four months from
the Closing Date of the Offering; and
   
 
   
the earlier of: (i) upon effectiveness of a resale registration statement in the
United States, and (ii) one year after the Company has filed “Form 10
information” (as defined in Rule 144(i)(3) under the US Securities Act) with the
Commission (as defined below), anticipated to expire on November 10, 2011.

B-1



--------------------------------------------------------------------------------



 



      Resale Restrictions and Filing of U.S. Registration Statement:  
The securities issued in the Offering, and issuable upon exchange or exercise,
are “restricted securities” as defined in Rule 144 under the US Securities Act,
and may not be resold without registration under the U.S. Securities Act and
applicable state securities laws unless an exemption from registration is
available. The Company agrees to file a registration statement with the U.S.
Securities and Exchange Commission (the “Commission”) for resale of the Common
Shares (as defined below) under the US Securities Act as soon as practicable
after Closing, and, to use commercially reasonable efforts to cause the
registration statement to become effective and to remain effective until the
later of (i) six months following the Closing Date, (ii) November 10, 2011, and
(iii) 12 months following the date that the Company has filed “Form 10
information” (as defined in Rule 144(i)(3) under the US Securities Act) with the
Commission. In the event that the registration statement has not become
effective, for whatever reason, on or before the date that is 6 months following
the Closing, or, subject to provisions of the Delay Period (as defined below),
ceases to be effective at any time that it is required to remain effective
hereunder, the initial purchasers of the Subscription Receipts will be entitled
to receive an additional 0.10 of a Common Share for each Common Share underlying
the Subscription Receipts still subject to US resale restrictions (the “Penalty
Shares”). Notwithstanding the issuance of these Penalty Shares, the obligation
to obtain and maintain effectiveness of a registration statement shall remain
binding on the Company. In addition, the Subscription Receipts (and underlying
Common Shares) issuable on the Closing Date will be subject to a four month hold
period commencing on the Closing Date, pursuant to (i) National Instrument
45-102 in Canada, and (ii) the Contractual Hold Period applicable to all
subscribers in the Offering. A “legend” in the form prescribed by National
Instrument 45-102 or other applicable securities legislation, including US
securities laws, or stock exchange rules will appear on the securities
certificates, together with such additional legends as may be appropriate in the
circumstances. Notwithstanding the Company’s agreement to file a resale
registration statement, the Company may delay or suspend the effectiveness of
the Registration Statement (a “Delay Period”) if the board of directors of the
Company determines in good faith that effectiveness should be suspended in
accordance with the rules and regulations under the US Securities Act or that
the disclosure of material non-public information at such time would be
detrimental to the Company and its subsidiaries, taken as a whole; provided that
the term of any Delay Period and any period(s) during which the registration
statement is not available to enable holders to effect resales thereunder, shall
extend the period the registration statement is required to be effective. The
aggregate Delay Period for all pending developments shall not exceed 45 calendar
days in any 180-day period. Notwithstanding the foregoing, the Company shall use
its commercially reasonable efforts to ensure that the registration statement is
declared effective and its permitted use is resumed following a suspension as
promptly as practicable and that in no event will a Delay Period be in effect or
the ability of holders to effect resales under such registration statement be
impaired during any period in which the Company is effecting a primary public
offering of its securities in the United States or Canada, thus giving effect to
the intention that purchasers in this Offering shall have the ability to effect
public resales of their securities at the same time and on the same basis as
purchasers in any such primary public offering.
   
 
Condition to Closing:  
The Company shall have entered into a definitive transaction agreement in
connection with the acquisition of Choice Environmental Services Inc., such
transaction to be in form and substance generally consistent with the
description of such provided to the subscribers.
   
 
Offering Jurisdictions:  
Private placement to “accredited investors” in the provinces of Canada
(collectively, the “Offering Jurisdictions”), and into the United States
pursuant to Regulation D under the United States Securities Act of 1933, as
amended (the “US Securities Act”) or in such other manner as to not require
registration under the U.S. Securities Act, and jurisdictions other than Canada
and the United States, provided that the Company is not required to file a
prospectus or other disclosure document or become subject to continuing
reporting obligations in such other jurisdictions.
   
 
Form of Offering:  
Marketed, subject to an agency agreement containing “material adverse change”,
“regulatory”, “disaster” and “market out” out clauses, customary for a
transaction of this nature running to the Closing Date.
   
 
Listing and Regulatory Approval:  
The Common Shares trade on the Toronto Stock Exchange under the symbol “SWI” and
on the NASDAQ under the symbol “SWSH”. The closing of the Offering is subject to
approval of the Toronto Stock Exchange.
   
 
Eligibility for Investment:  
Subject to standard qualifications, the Subscription Receipts and underlying
securities will be eligible for investment for RRSPs, RESPs, RRIFs, DPSPs and
TFSAs under the Income Tax Act (Canada).
   
 
Closing Date:  
On or about February 23, 2011

B-2



--------------------------------------------------------------------------------



 



SCHEDULE “C”
CERTIFICATE OF SUBSCRIBERS
UNITED STATES ACCREDITED INVESTOR CERTIFICATE

      TO:  
SWISHER HYGIENE INC. (the “Company”)
   
 
AND TO:  
CLARUS SECURITIES INC. and BROADBAND CAPITAL MANAGEMENT LLC (the “Agents”)
   
 
RE:  
SUBSCRIPTION FOR SUBSCRIPTION RECEIPTS OF THE COMPANY

 
Capitalized terms not otherwise defined herein shall have the meanings
attributed thereto in the subscription agreement to which this certificate was
attached.
The undersigned (the “Subscriber”) represents, warrants and covenants to the
Company that:
1. the Subscriber (and if the Subscriber is acting on behalf of a principal,
then also for the principal for whom the Subscriber is acting) satisfies one or
more of the categories of “accredited investor” as that term is defined in
Rule 501 of the Securities Act of 1933, as amended (the “U.S. Securities Act”),
by virtue of the Subscriber being:
[please indicate “Sub” for Subscriber, and if acting on behalf of one or more
beneficial purchaser, “BP” for each beneficial purchaser]

                 Category 1.  
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Subscription
Receipts, with total assets in excess of US$5,000,000
   
 
           Category 2.  
A natural person whose individual net worth or joint net worth with that
person’s spouse, at the date hereof, exceeds US$1,000,000, excluding the value
of the primary residence of such natural person, calculated by subtracting from
the estimated fair market value of the property the amount of debt secured by
the property, up to the estimated fair market value of the property
   
 
           Category 3.  
A natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year
   
 
           Category 4.  
A trust that: (a) has total assets in excess of US$5,000,000, (b) was not formed
for the specific purpose of acquiring the Subscription Receipts, and (c) is
directed in its purchases of securities by a person who has such knowledge and
experience in financial and business matters that he/she is capable of
evaluating the merits and risks of an investment in the Subscription Receipts

C-1



--------------------------------------------------------------------------------



 



                 Category 5.  
Any bank as defined in Section 3(a)(2) of the U.S. Securities Act or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the U.S. Securities Act whether acting in its individual or fiduciary capacity;
any broker dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934; any insurance company as defined in
Section 2(13) of the U.S. Securities Act; any investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that Act; any Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or
(d) of the Small Business Investment Act of 1958; any plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of US$5,000,000; or any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”), if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered investment adviser, or if
the employee benefit plan has total assets in excess of US$5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
Accredited Investors
   
 
           Category 6.  
Any director or executive officer of the issuer of the securities being offered
or sold.
   
 
           Category 7.  
A private business development as defined in Section 202(a)(22) of the
Investment Advisors Acts of 1940
   
 
           Category 8.  
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories

2. (a) if the undersigned is the Subscriber, he or she is making the above
statement based on personal knowledge of his or her financial situation and has
reviewed personal financial documentation with an accountant, financial advisor
or other financial professional, if necessary, to determine that the above
statement is true; or (b) if the undersigned is other than the Subscriber, he or
she is making the above statement based on a review, if necessary, of the
financial statements of the Subscriber for the most recently completed financial
year and any interim financial statements prepared since the end of such
financial year and has undertaken such other review and due diligence necessary
to determine and certify that the Subscriber is an “accredited investor” as that
term is defined in Rule 501(a) or any entity in which all of the equity owners
are “accredited investors” under the U.S. Securities Act; and
3. the Subscriber understands that the Company is relying on this certificate as
evidence of the Subscriber’s status as an institutional “accredited investor” in
accordance with Rule 501(a) of the U.S. Securities Act and further understands
that the Company may, in its sole discretion, require the Subscriber to execute
a new and separate certificate each time the Subscriber subscribes for
additional Subscription Receipts.
DATED at                           this                 day of
                                                            , 2011.

     
 
   
 
Signature of Subscriber (if an individual)
 
 
Name of Subscriber (if not an individual)  
 
   
 
Name of Subscriber (if an individual)
  Per:
 
(Signature of Authorized Representative)
 
   
 
 
 
Name and Title of Authorized Representative

C-2



--------------------------------------------------------------------------------



 



SCHEDULE “D”
CANADIAN ACCREDITED INVESTOR CERTIFICATE
The Subscriber or its disclosed principal, as the case may be, hereby
represents, warrants and certifies (by completing and signing this certificate
below) on its own behalf or, if applicable, on behalf of those for whom the
Subscriber is contracting hereunder, to the Company and its counsel (which
representations, warranties and certifications shall survive Closing) and
acknowledges that the Company and its counsel are relying thereon that the
Subscriber or, if applicable, its disclosed principal, is a resident of or
otherwise subject to the securities legislation of a province or territory of
Canada, the Subscriber or such disclosed principal is an “accredited investor”,
as such term is defined in National Instrument 45-106 — Prospectus and
Registration Exemptions (“NI 45-106”) and, as at the time the subscription is
accepted by the Company, the Subscriber or the disclosed principal, as the case
may be, will fall within one or more of the following categories (Please initial
one or more, as applicable):

         
______
  (a)   a Canadian financial institution, or an authorized foreign bank named in
Schedule III of the Bank Act (Canada);
 
       
______
  (b)   the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);
 
       
______
  (c)   a subsidiary of any person referred to in paragraphs (a) or (b), if the
person owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;
 
       
______
  (d)   a person registered under the securities legislation of a jurisdiction
of Canada as an adviser or dealer, other than a person registered solely as a
limited market dealer registered under one or both of the Securities Act
(Ontario) or the Securities Act (Newfoundland and Labrador);
 
       
______
  (e)   an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);
 
       
______
  (f)   the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly owned entity of the Government of Canada or a
jurisdiction of Canada;
 
       
______
  (g)   a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;
 
       
______
  (h)   any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government;
 
       
______
  (i)   a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada;
 
       
______
  (j)   an individual who, either alone or with a spouse, beneficially owns,
directly or indirectly, financial assets having an aggregate realizable value
that before taxes, but net of any related liabilities, exceeds $1,000,000;
 
       
______
  (k)   an individual whose net income before taxes exceeded $200,000 in each of
the two most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current year;

D-1



--------------------------------------------------------------------------------



 



         
 
       
______
  (l)   an individual who, either alone or with a spouse, has net assets of at
least $5,000,000;
 
       
______
  (m)   a person, other than an individual or investment fund, that has net
assets of at least $5,000,000 as shown on its most recently prepared financial
statements;
 
       
______
  (n)   an investment fund that distributes or has distributed its securities
only to (i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in section 2.10 of NI 45-106 or section 2.19 of NI
45-106, or (iii) a person described in paragraph (i) or (ii) that acquires or
acquired securities under section 2.18 of NI 45-106;
 
       
______
  (o)   an investment fund that distributes or has distributed securities under
a prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;
 
       
______
  (p)   a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;
 
       
______
  (q)   a person acting on behalf of a fully managed account managed by that
person, if that person (i) is registered or authorized to carry on business as
an adviser or the equivalent under the securities legislation of a jurisdiction
of Canada or a foreign jurisdiction and (ii) in Ontario, is purchasing a
security that is not a security of an investment fund;
 
       
______
  (r)   a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or other adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;
 
       
______
  (s)   an entity organized in a foreign jurisdiction that is analogous to any
of the entities referred to in paragraphs (a) to (d) or paragraph (i) in form
and function;
 
       
______
  (t)   a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors;
 
       
______
  (u)   an investment fund that is advised by a person registered as an advisor
or a person that is exempt from registration as an advisor; or
 
       
______
  (v)   a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as an accredited
investor.

For the purposes of the representation and warranties set out above, the terms
set out below shall have the following meanings:
“bank” means a bank named in Schedule I or II of the Bank Act (Canada);
“Canadian financial institution” means

  (a)   an association governed by the Cooperative Credit Associations Act
(Canada) or a central cooperative credit society for which an order has been
made under section 473(1) of that Act, or     (b)   a bank, loan corporation,
trust company, trust corporation, insurance company, treasury branch, credit
union, caisse populaire, financial services cooperative, or league that, in each
case, is authorized by an enactment of Canada or a jurisdiction of Canada to
carry on business in Canada or a jurisdiction of Canada;

D-2



--------------------------------------------------------------------------------



 



“director” means

  (a)   a member of the board of directors of a company or an individual who
performs similar functions for a company, and

  (b)   with respect to a person that is not a company, an individual who
performs functions similar to those of a director of a company;

“eligibility adviser” means

  (a)   a person that is registered as an investment dealer and authorized to
give advice with respect to the type of security being distributed, and

  (b)   in Saskatchewan or Manitoba, also means a lawyer who is a practicing
member in good standing with a law society of a jurisdiction of Canada or a
public accountant who is a member in good standing of an institute or
association of chartered accountants, certified general accountants or certified
management accountants in a jurisdiction of Canada provided that the lawyer or
public accountant must not (i) have a professional, business or personal
relationship with the issuer, or any of its directors, executive officers,
founders, or control persons, and (ii) have acted for or been retained
personally or otherwise as an employee, executive officer, director, associate
or partner of a person that has acted for or been retained by the issuer or any
of its directors, executive officers, founders or control persons within the
previous 12 months;

“financial assets” means

  (a)   cash,     (b)   securities, or     (c)   a contract of insurance, a
deposit or an evidence of a deposit that is not a security for the purposes of
securities legislation;

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;
“individual” means a natural person, but does not include a partnership,
unincorporated association, unincorporated organization, trust or a natural
person in his or her capacity as trustee, executor, administrator or other legal
personal representative;
“instrument” means National Instrument 45-106 — Prospectus and Registration
Exemptions of the Canadian Securities Administrators;
“investment fund” has the same meaning as in National Instrument 81-106 —
Investment Fund Continuous Disclosure;
“jurisdiction” means a province or territory of Canada except when used in the
term foreign jurisdiction;
“mutual fund” has the meaning ascribed to such term under the securities
legislation of the applicable jurisdiction;
“non-redeemable investment fund” has the same meaning as in National Instrument
81-106 — Investment Fund Continuous Disclosure;
“officer” means the chair, any vice chair of the board of directors, the
president, any vice president, the secretary, the assistant secretary, the
treasurer, the assistant treasurer, and the general manager of a company, and
any other

D-3



--------------------------------------------------------------------------------



 



person designated an officer or a company by law or similar authority, or any
individual acting in a similar capacity on behalf of the issuer;
“person” includes

  (a)   an individual,     (b)   a corporation,     (c)   a partnership, trust,
fund and an association, syndicate, organization or other organized group of
persons, whether incorporated or not, and     (d)   an individual or other
person in that person’s capacity as a trustee, executor, administrator or
personal or other legal representative;

“related liabilities” means

  (a)   liabilities incurred or assumed for the purpose of financing the
acquisition or ownership of financial assets, or     (b)   liabilities that are
secured by financial assets;

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);
“spouse” means, an individual who,

  (a)   is married to another individual and is not living separate and apart
within the meaning of the Divorce Act (Canada), from the other individual,

  (b)   is living with another individual in a marriage-like relationship,
including a marriage-like relationship between individuals of the same gender,
or

  (c)   in Alberta, is an individual referred to in paragraph (a) or (b), or is
an adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.
Control
A person (first person) is considered to control another person (second person)
if

  (a)   the first person, directly or indirectly, beneficially owns or exercises
control or direction over securities of the second person carrying votes which,
if exercised, would entitle the first person to elect a majority of the
directors of the second person, unless that first person holds the voting
securities only to secure an obligation,     (b)   the second person is a
partnership, other than a limited partnership, and the first person holds more
than 50% of the interests of the partnership, or     (c)   the second person is
a limited partnership and the general partner of the limited partnership is the
first person.

* * * * * * * * *

D-4



--------------------------------------------------------------------------------



 



The foregoing representations contained in this certificate are true and
accurate as of the date hereof and will be true and accurate as of the Closing
Date. If any such representations shall not be true and accurate prior to the
Closing Date, the Subscriber shall give immediate notice to the Company.
EXECUTED by the Subscriber at _______________ this ______ day of
________________, 2011.

     
If a corporation, partnership or other entity:
  If an individual:
 
   
 
   
 
   
Print Name of Subscriber
  Print Name
 
   
 
   
 
   
Signature of Authorized Signatory
  Signature
 
   
 
   
 
   
Name and Position of Authorized Signatory
  Jurisdiction of Residence
 
   
 
   
 
   
Jurisdiction of Residence
  Print Name of Witness
 
   
 
   
 
   
 
  Signature of Witness

D-5



--------------------------------------------------------------------------------



 



SCHEDULE “E”
CERTIFICATE OF NON-CANADIAN SUBSCRIBERS
(OTHER THAN U.S. SUBSCRIBERS)
The Subscriber or its disclosed principal, as the case may be, hereby
represents, warrants and certifies (by completing and signing this certificate
below) on its own behalf or, if applicable, on behalf of those for whom the
Subscriber is contracting hereunder, to the Company and its counsel (which
representations, warranties and certifications shall survive the Closing) and
acknowledges that the Company and its counsel are relying thereon that the
Subscriber or, if applicable, its disclosed principal, is a resident of or
otherwise subject to, the securities legislation of a jurisdiction other than
Canada or the United States, and:

  (a)   the Subscriber is, and (if applicable) any other purchaser for whom it
is contracting hereunder, is:

  (i)   a purchaser that is recognized by the securities regulatory authority in
the jurisdiction in which it is, and (if applicable) any other purchaser for
whom it is contracting hereunder is resident or otherwise subject to the
securities laws of such jurisdiction, as an exempt purchaser and is purchasing
the Subscription Receipts as principal for its, or (if applicable) each such
other purchaser’s, own account, and not for the benefit of any other person; or

  (ii)   a purchaser which is purchasing Subscription Receipts pursuant to an
exemption from any prospectus or securities registration requirements
(particulars of which are enclosed herewith) available to the Company, the
Subscriber and any such other purchaser under applicable securities laws of
their jurisdiction of residence or to which the Subscriber and any such other
purchaser are otherwise subject to, and the Subscriber and any such other
purchaser shall deliver to the Company such further particulars of the exemption
and their qualification thereunder as the Company may reasonably request;

  (b)   the purchase of Subscription Receipts by the Subscriber, and (if
applicable) each such other purchaser, does not contravene any of the applicable
securities laws in such jurisdiction and does not trigger: (i) any obligation to
prepare and file a prospectus, an offering memorandum or similar document, or
any other ongoing reporting requirements with respect to such purchase or
otherwise; or (ii) any registration, filing or other obligation on the part of
the Company; and

  (c)   the Subscriber, and (if applicable) any other purchaser for whom we are
contracting hereunder will not sell or otherwise dispose of any Subscription
Receipts, except in accordance with applicable securities laws including in
Canada and the United States, and if the Subscriber, or (if applicable) such
beneficial purchaser sells or otherwise disposes of any Subscription Receipts to
a person other than a resident of Canada or the United States, as the case may
be, the Subscriber, and (if applicable) such beneficial purchaser, will obtain
from such purchaser representations, warranties and covenants in the same form
as provided in this Subscription Agreement and Schedule D and shall comply with
such other requirements as the Company may reasonably require.

Dated at _____________ this ________ day of _______________, 2011.

                    Name of Subscriber
 
       
 
  By:    
 
       
 
      Signature
 
       
 
       
 
       
 
      Title

E-1



--------------------------------------------------------------------------------



 



SCHEDULE “F”
REGISTRATION RIGHTS
Capitalized terms not otherwise defined herein shall have the meanings
attributed thereto in the Subscription Agreement to which this schedule is
attached. The terms of this Schedule “F” are incorporated by reference into the
Subscription Agreement to which it is attached.
          Section 1. Definitions. As used in this Schedule, the following terms
have the respective meanings set forth in this Section 1:
          “Advice” has the meaning set forth in Section 7(c).
          “Commission” means the U.S. Securities and Exchange Commission.
          “Effective Date” means the date on which the Registration Statement is
first declared effective by the Commission.
          “Effectiveness Period” has the meaning set forth in Section 2(a).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Holder” or “Holders” means the Investors and other holder or holders
(assignees pursuant to Section 7(f) hereof), as the case may be, from time to
time of Registrable Securities.
          “Indemnified Party” has the meaning set forth in Section 6(c).
          “Indemnifying Party” has the meaning set forth in Section 6(c).
          “Investor” means the Subscriber pursuant to the Subscription Agreement
to which this Schedule is attached.
          “Losses” has the meaning set forth in Section 6(a).
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Prospectus” means the final prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
          “Registrable Securities” means: (i) the Shares and Penalty Shares, and
(ii) any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event. Such securities will cease to
be Registrable Securities upon transfer pursuant to the Registration Statement
or Rule 144 under the Securities Act or at such time as such securities become
transferable without any restrictions or limitations in accordance with Rule
144(b) (or any successor provision).
          “Registration Statement” means the registration statement required to
be filed hereunder, including the Prospectus, amendments and supplements to such
registration statements or Prospectus, including pre and post effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference therein.

F-1



--------------------------------------------------------------------------------



 



          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Securities Act” means the United States Securities Act of 1933, as
amended.
          “Shares” means the shares of Common Stock issued or issuable to the
Investors pursuant to the Subscription Receipt Agreement.
          “Trading Day” means any day on which the TSX or the Nasdaq is open for
trading.
Section 2. Registration.

  (a)   The Company shall prepare and file with the Commission the Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415, on Form S-1 (or on such
other form appropriate for such purpose if the Company then qualifies for the
use of Form S-3 or such other form of SEC registration statement). Such
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of the Registration
Statement) the “Plan of Distribution” attached hereto as Annex A. The Company
shall use commercially reasonable efforts to cause the Registration Statement to
be declared effective under the Securities Act as soon as possible and in any
event by no later than the date which is six months after the Closing Date, and
shall use its commercially reasonable efforts to keep the Registration Statement
continuously effective and available for use by Holders under the Securities Act
until the date which is the latest of (i) six months after the Closing Date or
(ii) such time as all of the Registrable Securities covered by the Registration
Statement have been publicly sold by the Holders or (iii) at such time as all of
the Registrable Securities become transferable without any restrictions or
limitations in accordance with Rule 144(b)(1) (or any successor provision) or
(iv) November 10, 2011 (the “Effectiveness Period”).     (b)   Within three
business days following the date on which the Registration Statement is declared
effective by the Commission, and assuming no stop-order has been issued with
respect to the Registration Statement, the Company shall furnish to each Holder
a letter, dated such date, of outside counsel representing the Company addressed
to such Holder, confirming such effectiveness and, to the knowledge of such
counsel, the absence of any stop order.     (c)   Each Holder agrees to furnish
to the Company a completed Questionnaire in the form attached to this Schedule
as Annex B (a “Selling Holder Questionnaire”) no later than the Closing Date.
The Company shall not be required to include the Registrable Securities of a
Holder in the Registration Statement who fails to furnish to the Company a fully
completed Selling Holder Questionnaire by the later of (i) the Closing Date or
(ii) at least five Trading Days prior to the date of filing of the Registration
Statement or pre-effective amendment to the Registration Statement (in no event
is the Company required to delay filing the Registration Statement or any
pre-effective amendment thereto). Each Holder also agrees to provide the Company
with such other information as may be reasonably requested by the Company in
connection with the preparation and filing of any

F-2



--------------------------------------------------------------------------------



 



      Registration Statement hereunder, including but not limited to providing
such information in a timely manner regarding itself, the Registrable Securities
and other securities of the Company held by it and the intended method of
disposition of the Registrable Securities as shall be reasonably required to
effect and maintain the effectiveness of the registration of such Registrable
Securities. The Company shall not be required to include the Registrable
Securities of a Holder who fails to provide such reasonably requested
information or who objects to the inclusion of required disclosure in the
Registration Statement regarding such Holder, the Registrable Securities and
other securities of the Company held by it and the intended method of
disposition of the Registrable Securities.     (d)   Notwithstanding Section
2(a) hereof, the Company may delay or suspend the effectiveness of the
Registration Statement (a “Delay Period”) if the board of directors of the
Company determines in good faith that effectiveness of the Registration
Statement should be suspended in accordance with the rules and regulations under
the Securities Act or that the disclosure of material non-public information
(“Pending Developments”) at such time would be detrimental to the Company and
its subsidiaries, taken as a whole; provided that if a Delay Period occurs or
if, for any other reason, after effectiveness the Registration Statement is not
available to enable Holders to effect resales thereunder, the term of any Delay
Period(s) and period(s) during which the Registration Statement is otherwise
unavailable for use in effecting such resales, the period during which the
Registration Statement shall be required to remain effective specified in clause
(i) of Section 2(a) of this Schedule “F” shall be extended by the aggregate of
the term(s) of any Delay Period(s) or other period(s) during which the
Registration Statement may not be used by Holders to effect resales thereunder.
Notwithstanding the foregoing, in no event will a Delay Period be in effect or
the ability of the holders of the Securities, or the common shares underlying
these securities to effect resales under such registration statement be impaired
during any period in which the Company is effecting a primary public offering of
its securities in the United States or Canada so that holders of the Securities,
and the common shares underlying these securities, shall have the ability to
effect public resales of their securities at the same time and on the same basis
as purchasers in any such primary public offering.         The aggregate Delay
Period for all Pending Developments shall not exceed 45 calendar days in any
180-day period. Notwithstanding the foregoing, the Company shall use its
commercially reasonable efforts to ensure that the Registration Statement is
declared effective and its permitted use is resumed following a suspension as
promptly as practicable. The Company shall not be required to specify in the
written notice to the Holders the nature of the event giving rise to the Delay
Period. The notice of the existence of a Pending Development shall remain
confidential to such Holder until such information otherwise becomes public,
unless disclosure by the Holder is required by law and provided that
notwithstanding such Holder’s agreement to keep such information confidential,
each such Holder makes no acknowledgment that any such information is material,
non-public information.     (e)   In the event that the Registration Statement
is not declared effective, for whatever reason, by the time period stipulated in
Section 2(a) of this Schedule “F” or the Registration Statement ceases to be
effective at a time that it is required to remain effective hereunder and such
failure to be effective exceeds 45 calendar days in any 180 day period set forth
in Section 2(d), then the Company shall issue forthwith, to Investors (and to
any subsequent holder on transmission by death but not subsequent assignees
unless specifically approved in advance by the Company) 0.10 of a Share
(adjusted for any stock split, dividend or other distribution, recapitalization
or other similar event and where the total number of Shares to be issued shall
be rounded down to the nearest whole number of Shares, with no cash payment
being made for the fractional Share) (the “Penalty Shares”) for each Share
underlying the Subscription Receipts which remains subject to resale
restrictions in the United States and the obligations to obtain and maintain an
effective Registration Statement hereunder shall remain binding on the Company.

Section 3. Registration Procedures.

F-3



--------------------------------------------------------------------------------



 



      In connection with the Company’s registration obligations hereunder, the
Company shall:     (a)   Not less than five Trading Days prior to the filing of
the Registration Statement or any related Prospectus or any amendment or
supplement thereto, the Company shall (i) furnish to each Holder copies of all
such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Holders, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act. The
Company shall not file a Registration Statement or any Prospectus or any
amendments or supplements thereto to which a majority of the Holders of
Registrable Securities object in good faith, provided that the Company is
notified of such objection in writing no later than five Trading Days after the
Holders have been so furnished copies of a Registration Statement or any
Prospectus or amendments or supplements thereto. The Company and the Holders
agree to act in good faith to resolve such objections of the Holders.     (b)  
(i) Prepare and file with reasonable promptness with the Commission such
amendments, including post effective amendments, to the Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the Registrable Securities
for the Effectiveness Period; (ii) cause the Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
the Registration Statement or any amendment thereto; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the Registration Statement and the disposition of all
Registrable Securities covered by the Registration Statement.     (c)   Notify
the Holders as promptly as reasonably possible (and, in the case of (i)(A) and
(iv) below, not less than three Trading Days prior to such filing and, in the
case of (v) below, not less than three Trading Days prior to the financial
statements in any Registration Statement becoming ineligible for inclusion
therein) and (if requested by any such Person) confirm such notice in writing no
later than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post effective amendment to the Registration Statement
is proposed to be filed; (B) when the Commission notifies the Company whether
there will be a “review” of the Registration Statement and whenever the
Commission comments in writing on the Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company believes would
constitute material and non-public information); and (C) with respect to the
Registration Statement or any post effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the Commission or any other Federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) the occurrence of a Delay Period.

F-4



--------------------------------------------------------------------------------



 



  (d)   Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
the Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.     (e)   Furnish to each
Holder, without charge, at least one conformed copy of the Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished) promptly after the filing of
such documents with the Commission.     (f)   Promptly deliver to each Holder,
without charge, copies of each Prospectus or Prospectuses and each amendment or
supplement thereto as such Persons may reasonably request. The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.     (g)   The Company shall, at its own expense, cooperate
with the Agents and U.S. broker-dealers who, in connection with any resale, may
reasonably be considered to be acting as underwriters, with respect to any
filing made by any of them with the Financial Industry Regulatory Authority Inc.
(“FINRA”) Corporate Financing Department pursuant to FINRA Rule 5110(b)(i) so as
to permit such filing and any amendments thereto to be made on a timely basis,
if required.     (h)   Cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statement, which
certificates shall be free, to the extent permitted by the Subscription
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
request.     (i)   Upon the occurrence of any event contemplated by
Section 3(c)(v), use its commercially reasonable efforts to ensure that the use
of the Registration Statement or Prospectus may be resumed as promptly as
practicable and shall promptly prepare a supplement or amendment, including a
post effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company shall
be entitled to exercise its right under this section 3(i) to suspend the
availability of a Registration Statement or Prospectus for an aggregate period,
including any Delay Period, not to exceed 45 calendar days in any 180-day
period. Notwithstanding the foregoing, in no event will such a suspension be in
effect during any period in which the Company is effecting a primary public
offering of its securities in the United States or Canada, so that holders of
the Securities and the common shares underlying these securities shall have the
ability to effect public resales of their securities at the same time and on the
same basis as purchasers in any such primary public offering.     (j)   Comply
with all applicable rules and regulations of the Commission.         Section 4.
Obligations of Each Holder. In connection with the registration of Registrable
Securities pursuant to the Registration Statement, each Holder shall:     (a)  
in the event of an underwritten offering of such Registrable Securities in which
such Holder participates, enter into a customary and reasonable underwriting
agreement and execute such other documents as the Company and the managing
underwriter for such offering may reasonably request; and     (b)   notify the
Company when it has sold all of the Registrable Securities held by it.

F-5



--------------------------------------------------------------------------------



 



      Section 5. Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Schedule by the Company shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
auditors, and other reasonable counsel fees and expenses, and including, without
limitation, fees and expenses (A) with respect to filings made with the
Commission, (B) with respect to filings required to be made with any trading
market or exchange on which the Common Stock is then listed for trading,
(C) with respect to filing fees of FINRA pursuant to FINRA Rule 5110, and
(D) with respect to fees relating to compliance with applicable state securities
or Blue Sky laws in connection with Blue Sky qualifications or exemptions of the
Registrable Securities), (ii) messenger, telephone and delivery expenses,
(iii) fees and disbursements of counsel for the Company, (iv) Securities Act
liability insurance, if the Company so desires such insurance, and (v) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Schedule. In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Schedule (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.         Section 6. Indemnification.     (a)   Indemnification by the
Company. The Company shall, notwithstanding any termination of this Agreement or
Schedule, indemnify and hold harmless each Holder, the officers, directors,
agents, investment advisors, brokers (including brokers who offer to sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call effected on a Holder), partners, members and
employees of each of them (and any other persons with a functionally equivalent
role of a person holding such titles or performing such functions,
notwithstanding a lack of such title or any other title), each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating (1) to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, and (2) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act or any state securities law,
or any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement and Schedule, except to the extent, but only to
the extent, that (1) such untrue statements or omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(vi), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected. The Company shall notify the
Holders promptly in writing of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Schedule.

F-6



--------------------------------------------------------------------------------



 



  (b)   Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) such Holder’s failure
to comply with the prospectus delivery requirements of the Securities Act or
(y) any untrue statement of a material fact contained in the Registration
Statement, the Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising solely out of or based solely upon any omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading to the extent, but only to the extent that,
(1) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement (it being understood that the
Holder has approved Annex A hereto for this purpose), such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (2) in the case
of an occurrence of an event of the type specified in Section 3(c)(ii)-(vi), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.     (c)  
Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement and Schedule,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.         An Indemnified Party shall
have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless: (1) the
Indemnifying Party has agreed in writing to pay such fees and expenses; (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such Proceeding; or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel to the Indemnified Party that a conflict of interest is likely to exist
if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld or delayed. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

F-7



--------------------------------------------------------------------------------



 



      All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).     (d)   Contribution. If a claim
for indemnification under Section 6(a) or 6(b) of this Schedule “F” is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses (by reason of public policy or otherwise), then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.         The parties hereto agree that
it would not be just and equitable if contribution pursuant to this Section 6(d)
were determined by pro rata allocation or by any other method of allocation that
does not take into account the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this
Section 6(d), no Holder shall be required to contribute, in the aggregate, any
amount in excess of the amount by which the proceeds actually received by such
Holder from the sale of the Registrable Securities subject to the Proceeding
exceeds the amount of any damages that such Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.         The indemnity and contribution agreements contained in
this Section are in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties.         Section 7. Miscellaneous.     (a)  
Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.     (b)   Discontinued Disposition. Each Holder agrees by its
acquisition of such Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in
Section 3(c)(iii) through (vi), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemented Prospectus and/or
amended Registration Statement or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may

F-8



--------------------------------------------------------------------------------



 



      be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop transfer orders to enforce the provisions of this paragraph.
The Company will use its commercially reasonable efforts to ensure that the use
of the prospectus may be resumed as promptly as is practicable. The Company
agrees and acknowledges that any periods during which the Holder is required to
discontinue the disposition of Registrable Securities pursuant to
Section 3(c)(v) and (vi) hereunder shall be subject to the limitations set forth
in the last sentence of Section 3(h).     (c)   Delay of Registration. No Holder
shall have any right to obtain or seek an injunction restraining or otherwise
delaying any such registration as the result of any controversy that might arise
with respect to the interpretation or implementation of this Schedule.     (d)  
Amendments and Waivers. The provisions of this Schedule, including the
provisions of this Section 7(d), may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of no less than a majority in interest of the Registrable Securities
(treated together as a single class). Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of certain Holders and that does not directly
or indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates.     (e)   Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be provided in
accordance with the terms of the Subscription Agreement to which this Schedule
is attached; provided however, that all written notices or copies of documents
required to be provided pursuant to this Schedule may be electronic copies
transmitted electronically to the Holder’s email address as set forth on the
Selling Shareholder Questionnaire, or at set other email address as provided to
the Company by the Holder.     (f)   Successors and Assigns. The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder. Subject to the limitations on the ability to assign the right to
receive Penalty Shares set forth in section 2(e) of this Schedule “F”, the
rights under this Schedule shall be automatically assignable by the Investors to
any transferee of 1,000 (one thousand) Registrable Securities if: (i) the
Investor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned;
(iii) the transfer of assignment is completed prior to the effectiveness of the
Registration Statement or immediately following such transfer or assignment if
the further disposition of the securities is restricted under the Securities Act
and applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Subscription Agreement.    
(g)   Severability. If any term, provision, covenant or restriction of this
Schedule is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

F-9



--------------------------------------------------------------------------------



 



  (h)   Headings. The headings in this Schedule are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.     (i)  
Independent Nature of Holders’ Obligations and Rights. The obligations of each
Holder under this Schedule are several and not joint with the obligations of
each other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Schedule. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Holder pursuant thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Schedule. Each Holder acknowledges that no
other Holder will be acting as agent of such Holder in enforcing its rights
under this Schedule. Each Holder shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Schedule, and it shall not be necessary for any other Holder to be joined as an
additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Holders has been provided with the same Schedule for the
purpose of closing a transaction with multiple Holders and not because it was
required or requested to do so by any Holder.

F-10



--------------------------------------------------------------------------------



 



ANNEX A
Plan of Distribution
     We are registering the shares of common stock to permit the resale of these
shares of common stock by the holders of the common stock from time to time
after the date of this prospectus. We will not receive any of the proceeds from
the sale by the selling stockholders of the shares of common stock. We will bear
all fees and expenses incident to our obligation to register the shares of
common stock.
     The selling stockholders may sell all or a portion of the shares of common
stock beneficially owned by them and offered hereby from time to time directly
or through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

  •   on Nasdaq, the Toronto Stock Exchange or any other exchange or quotation
service on which the securities may be listed or quoted at the time of sale;    
•   in the over-the-counter market;     •   in transactions otherwise than on
these exchanges or systems or in the over-the-counter market;     •   through
the writing of options, whether such options are listed on an options exchange
or otherwise;     •   ordinary brokerage transactions and transactions in which
the broker-dealer solicits purchasers;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
sales pursuant to Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”), if available, rather than under this prospectus;     •  
broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;     •   a combination of
any such methods of sale; and     •   any other method permitted pursuant to
applicable law.

     Broker dealers engaged by the selling stockholders may arrange for other
brokers dealers to participate in sales. Broker dealers may receive commissions
or discounts from the selling stockholders (or, if any broker dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASD Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASD IM-2440. In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short

F-11



--------------------------------------------------------------------------------



 



sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares. However, we have advised each
selling stockholder that it may not use shares registered under this
Registration Statement to cover short sales of shares of common stock, or
similar transactions, made prior to the date on which this Registration
Statement shall have been declared effective by the Securities and Exchange
Commission.
     The selling stockholders may pledge or grant a security interest in some or
all of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under applicable provisions of
the Securities Act , amending, if necessary, the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus. The selling stockholders also may transfer
and donate the shares of common stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.
     Because selling stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act. In addition, any securities covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act
may be sold under Rule 144 rather than under this prospectus. Each selling
stockholder has advised us that they have not entered into any written or oral
agreements, understandings or arrangements with any underwriter or broker-dealer
regarding the sale of the shares of common stock. There is no underwriter or
coordinating broker acting in connection with the proposed sale of the Common
Stock by the Selling Stockholders.
     Under the securities laws of some states, the shares of common stock may be
sold in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
     There can be no assurance that any selling stockholder will sell any or all
of the shares of common stock registered pursuant to this registration
statement, of which this prospectus forms a part.
     The selling stockholders and any other person participating in such
distribution will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including,
without limitation, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.
     We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $___in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreement, or we may be entitled to contribution.
     Once sold under this registration statement, of which this prospectus forms
a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.

F-12



--------------------------------------------------------------------------------



 



ANNEX B
SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE
     The undersigned beneficial owner of common stock (the “Registrable
Securities”) of Swisher Hygiene Inc., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights (the
“Registration Rights Agreement”) to which this document is annexed. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.
     Certain legal consequences arise from being named as a selling
securityholder in the Registration Statement and the related prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Registration
Statement and the related prospectus.
     IF NOT DELIVERED TO THE AGENTS PRIOR TO CLOSING OF THE OFFERING, PLEASE FAX
OR EMAIL A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:
Akerman Senterfitt
350 East Las Olas Boulevard, Suite 1600
Fort Lauderdale, Florida
33301-2229
Attention:     Edward Ristaino
Facsimile:     (954) 463-2224
NOTICE
     The undersigned beneficial owner (the “Selling Securityholder”) of
Registrable Securities hereby elects to include the Registrable Securities owned
by it in the Registration Statement.

F-13



--------------------------------------------------------------------------------



 



     The undersigned hereby provides the following information to the Company
and represents and warrants that such information is accurate:
QUESTIONNAIRE

          1.   NAME.
 
       
 
  (a)   Full Legal Name of Selling Securityholder
 
       
 
       
 
       
 
  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:
 
       
 
       
 
       
 
  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire — ENTITIES MUST COMPLETE THIS
QUESTION):
 
       
 
       
 
        2.   ADDRESS FOR NOTICES TO SELLING SECURITYHOLDER:
 
         
 
       
 
         
 
       
 
         

Telephone:  

 

Fax:  

 

Email:  

 

Contact Person:  

 

          3.   BROKER-DEALER STATUS:
 
       
 
  (a)   Are you a broker-dealer?
 
       
 
                Yes ___ No ___
 
       
 
  (b)   If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.
 
       
 
                Yes ___ No ___
 
            Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
 
       
 
  (c)   Are you an affiliate of a broker-dealer?
 
       
 
                Yes ___ No ___
 
       
 
  (d)   If you are an affiliate of a broker-dealer. do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to

F-14



--------------------------------------------------------------------------------



 



         
 
      be resold, you had no agreements or understandings, directly or
indirectly, with any person to distribute the Registrable Securities?
 
       
 
                Yes ___ No ___
 
            Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
 
        4.   BENEFICIAL OWNERSHIP OF SECURITIES OF THE COMPANY OWNED BY THE
SELLING SECURITYHOLDER.
 
            Except as set forth below in this Item 4, the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
securities issuable pursuant to the Subscription Agreement.
 
       
 
  (a)   Type and Amount of other securities beneficially owned by the Selling
Securityholder:
 
       
 
       
 
         
 
       
 
        5.   RELATIONSHIPS WITH THE COMPANY:
 
            Except as set forth below, neither the undersigned nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% of
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.
 
            State any exceptions here:
 
             
 
               

     The undersigned agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein that may occur subsequent to the
date hereof at any time while the Registration Statement remains effective.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items 1 through 5 and the
inclusion of such information in the Registration Statement and the related
prospectus and any amendments or supplements thereto. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Registration Statement and
the related prospectus.
     IN WITNESS WHEREOF the undersigned, by authority duly given, has caused
this Notice and Questionnaire to be executed and delivered either in person or
by its duly authorized agent.



Dated:  

 

Beneficial Owner:  

 

By:  

 

Name:  

 

Title:  

 



F-15



--------------------------------------------------------------------------------



 



SCHEDULE “G”
CURRENT 34 ACT FILINGS
Swisher Hygiene Inc.

a)   Registration Statement on Form 10, filed with the SEC on November 9, 2010,
as amended on Form 10-A, filed with the SEC on December 15, 2010, January 11,
2011 and January 31, 2011;   b)   Current Reports on Form 8-K, filed with the
SEC on January 12, 2011, January 31, 2011, and February 11, 2011; and   c)  
Registration Statement on Form 8-A, filed with the SEC on February 1, 2011.

G-1



--------------------------------------------------------------------------------



 



SCHEDULE “B”
OPINION OF COMPANY’ COUNSEL

1.   the incorporation of the Company and its Material Subsidiaries and that
each of the Company and its Material Subsidiaries has not been dissolved;   2.  
the qualification of the Company and each of its Material Subsidiaries to carry
on its business under the laws of each jurisdiction in which it carries on its
business;   3.   the corporate power of each of the Company and Material
Subsidiaries to own its property and carry on its business;   4.   the
authorized and issued capital of the Company;   5.   based solely on a review of
the shareholders’ register of the Material Subsidiaries, the Company is the sole
registered holder of all of its outstanding shares in the capital of each
Material Subsidiary;   6.   the due authorization and issuance of the
Subscription Receipts and the due authorization and reservation for issuance of
the Underlying Common Shares and Penalty Shares and that upon issuance with the
applicable instrument the Underlying Common Shares and the Penalty Shares will
be fully paid and non-assessable;   7.   the approval of the listing of the
Underlying Common Shares and Penalty Shares on the Toronto Stock Exchange and
the Nasdaq Global Market subject to filing of required documentation and payment
of fees within applicable time periods;   8.   the authorization, execution,
delivery, binding effect and enforceability of this Agreement, the Subscription
Receipt Agreement, the Subscription Receipt Certificates and the Subscription
Agreements by, on and against the Company, subject to bankruptcy laws, the
availability of equitable remedies and except with respect to rights to
indemnity, contribution and waiver of contribution which may be subject to
applicable laws;   9.   the appointment of Subscription Receipt Agent at its
office in the Toronto as transfer agent and registrar for the Common Shares;  
10.   the form of certificate representing the Common Shares has been duly
approved by the Company and complies with the laws of the Company’s jurisdiction
of incorporation, the constating documents of the Company and the requirements
of the Toronto Stock Exchange and the Nasdaq Global Market;   11.   this
Agreement and the issuance and sale of the Subscription Receipts, Underlying
Common Shares and Penalty Shares not conflicting with or resulting in a breach
of or a default under, in any material respect, (i) any of the terms, conditions
or provisions of the constating documents of the Company, (ii) any of the
resolutions of the directors or

B-1



--------------------------------------------------------------------------------



 



    shareholders of the Company, (iii) the provisions of any U.S. federal
statute, Canadian statute, rule or regulation to which the Company is subject or
the Delaware General Corporation Law;   12.   the Company is a reporting issuer
not in default under the Securities Laws of each of the Provinces of Canada, and
is not in default of its reporting obligations arising as a reporting company
under the 1934 Act and the Company will cease to be an entity that is an issuer
described in paragraph (i)(l)(i) of the Rule 144 under the 1933 Act on
November 10, 2011;   13.   the offering, sale and issuance of the Subscription
Receipts, Underlying Common Shares and Penalty Shares in accordance with the
terms of this Agreement are exempt from the prospectus requirements of the
Canadian Securities Laws, and the only filing, proceeding, approval, permit,
consent or authorization required to be made, taken or obtained under the
Securities Laws is the filing with the applicable provincial securities
regulatory authority within the prescribed time periods, of a report in Form
45-106FI (as prescribed by National Instrument 45-106 of the Canadian Securities
Administrators) prepared and executed in accordance with applicable Securities
Laws, together with the requisite filing fees;   14.   The first trade, if any,
by Subscriber, of the Subscription Receipts, other than a trade which is
otherwise exempt under the Securities Laws of the Canadian Selling
Jurisdictions, will be a distribution subject to the prospectus and registration
requirements of the Securities Laws of the Canadian Selling Jurisdictions
unless:

  (a)   the Company is and has been a reporting issuer in one of the
jurisdictions in Canada for the four months immediately preceding the trade;    
(b)   at least four months have elapsed form the Closing Date;     (c)   the
certificates representing the Subscription Receipts bear a legend in the form
prescribed by NI 45-102;     (d)   the first trade is not a “control
distribution” (within the meaning of NI 45-102);     (e)   no unusual effort is
made to prepare the market or to create a demand for the security that is
subject of the trade;     (f)   no extraordinary commission or consideration is
paid to a person in respect of the trade;     (g)   if the Subscriber is an
insider or officer of the Company, such Subscriber has no reasonable grounds to
believe the Company is in default of securities legislation (as such term is
defined in National Instrument 14-101 — Definitions).

15.   The offer and sale of the Subscription Receipts, Underlying Common Shares
and Penalty Shares to the Subscribers in the manner described in the Agency
Agreement and

B-2



--------------------------------------------------------------------------------



 



    Subscription Agreements are exempt from the registration provisions of the
U.S. Securities Act.

16.   The Company is not an “investment company” (as defined in the Investment
Company Act of 1940) that is required to be registered under such Act.

B-3



--------------------------------------------------------------------------------



 



SCHEDULE “C”
U.S. TERMS AND CONDITIONS
This is Schedule “C” to the Agency Agreement among Clarus Securities Inc.,
Broadband Capital Management LLC. and TD Securities Inc. (collectively, the
“Agents”) and Swisher Hygiene Inc. (the “Company”) made as of February 23, 2011.
As used in this schedule, the following terms shall have the meanings indicated:

     
Accredited Investor
  means an “accredited investor” as defined in Rule 501(a) of Regulation D;
 
   
General
Solicitation or
General Advertising
  means general solicitation or general advertising (as those terms are used in
Regulation D), including advertisements, articles, notices or other
communications published in any newspaper, magazine, or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
had been invited by general solicitation or general advertising, or any other
manner of conduct involving a public offering in the United States within the
meaning of Section 4(2) of the U.S. Securities Act;
 
   
Regulation D
  means Regulation D under the U.S. Securities Act;
 
   
Regulation S
  means Regulation S under the U.S. Securities Act;
 
   
United States
  means the United States of America, its territories and possessions, any state
of the United States, and the District of Columbia;
 
   
U.S. Exchange Act
  means the United States Securities Exchange Act of 1934, as amended;
 
   
U.S. Person
  means “U.S. person” as defined in Rule 902(k) of Regulation S;
 
   
U.S. Securities Act
  means the United States Securities Act of 1933, as amended.

All other capitalized terms used but not otherwise defined in this Schedule “A”
shall have the meanings assigned to them in the Agency Agreement to which this
Schedule “A” is attached.
Representations, Warranties and Covenants of the Agents
The Agents acknowledge that the Securities have not been and will not be
registered under the U.S. Securities Act or applicable state securities laws and
may not be offered or sold, except in accordance with an exemption or exclusion
from the registration requirements of the U.S. Securities Act and applicable
state securities laws. Accordingly, the Agents, represent, warrant and covenant
to and with the Company that:

C-1



--------------------------------------------------------------------------------



 



1.   The Agents have offered and sold and will offer and sell the Subscription
Receipts only as provided in paragraphs 2 through 12 below.   2.   All offers
and sales of Subscription Receipts to persons in the United States have been or
will be made by the Broadband in accordance with applicable U.S. federal and
state broker-dealer requirements.   3.   Broadband is duly registered as
broker-dealers under section 15(b) of the U.S. Exchange Act and are members of,
and in good standing with, Financial Industry Regulatory Authority, Inc.
(formerly, the National Association of Securities Dealers, Inc.) on the date
hereof and on the date offers and sales were made in the United States.   4.  
Any offer, sale or solicitation of an offer to buy the Subscription Receipts was
or will be made only to Accredited Investors in transactions that are exempt
from registration pursuant to Rule 506 of Regulation D under the U.S. Securities
Act and available exemptions under all applicable state securities laws and
require no filings or actions except as otherwise agreed by the Company.   5.  
Immediately prior to any offer or sale of the Subscription Receipts, the Agents
had a pre-existing relationship with such offeree or purchaser and had or will
have reasonable grounds to believe and did or will believe that each such
offeree or purchaser was an Accredited Investor.   6.   None of the Agents or
any of their affiliates or any person acting on its or their behalf has used or
will use any form of General Solicitation or General Advertising or has offered
or will offer to sell the Subscription Receipts in any manner involving a public
offering in the United States within the meaning of Section 4(2) of the U.S.
Securities Act.   7.   They have not entered and will not enter into any
contractual arrangement with respect to the distribution of the Subscription
Receipts except with its affiliates, any selling group members or with the prior
written consent of the Company. The Agents shall cause and each affiliate or
selling group member participating in the distribution of the Subscription
Receipts to agree, for the benefit of the Company, to the same provisions
contained in this Schedule “C” as apply to the Agents as if such provisions
applied to such persons.   8.   All purchasers of Subscription Receipts shall be
informed that the Securities have not been and will not be registered under the
U.S. Securities Act and the Subscription Receipts are being offered and sold in
reliance upon an exemption from the registration requirements of the U.S.
Securities Act provided by Rule 506 of Regulation D and/or Section 4(2) of the
U.S. Securities Act.   9.   Prior to completion of any sale of Subscription
Receipts, each purchaser will be required to complete and execute a subscription
agreement in the form or forms consented to by the Company and the Agents.   10.
  At the Closing, the Agents will provide a certificate substantially in the
form of Exhibit 1 to this Schedule, relating to the manner of the offer and sale
of the Subscription Receipts.   11.   Neither the Agents, their respective
affiliates nor any person acting on its or their behalf has taken or will take,
directly or indirectly, any action in violation of Regulation M under the U.S.
Exchange Act in connection with the offer and sale of the Subscription Receipts
or the Securities.   12.   The Agents agree that all certificates representing
the Securities sold in the United States as part of the Offering, and all
certificates issued in exchange for or in substitution of the foregoing

C-2



--------------------------------------------------------------------------------



 



    Securities, will bear a legend provided for in the subscription agreement to
be completed and executed by each purchaser.

Representations, Warranties and Covenants of the Company
The Company represents, warrants, covenants and agrees to and with the Agents
and the U.S. Placement Agent that:

1.   Neither the Company nor any of their affiliates, nor any person acting on
their or its behalf (except the Agents, their affiliates and any person acting
on any of their behalf, as to which no representation is made) has taken or will
take, directly or indirectly, any action in violation of Regulation M under the
U.S. Exchange Act in connection with the offer and sale of the Securities, or
has taken or will take any action that would cause the exemption afforded by
Rule 506 of Regulation D or Section 4(2) of the U.S. Securities Act to be
unavailable for offers and sales of Subscription Receipts or Securities pursuant
to the Agency Agreement or for exercises or conversion of Subscription Receipts
or Warrants.   2.   None of the Company, its affiliates or any person acting on
its or their behalf (except the Agents, their affiliates and any person acting
on any of their behalf, as to which no representation is made) has engaged or
will engage in any form of General Solicitation or General Advertising.   3.  
Neither the Company nor any of its affiliates has offered or sold, for a period
of six months prior to commencement of the offering of the Subscription
Receipts, and will not offer or sell, any securities in a manner that would be
integrated with the offer and sale of the Subscription Receipts and would cause
the exemption from registration set forth in Rule 506 of Regulation D to become
unavailable with respect to the offer and sale of the Securities.   4.   None of
the Company or any of its affiliates or any person acting on its or their behalf
has offered or sold or will offer or sell any of the Subscription Receipts or
the Shares sold pursuant to the Offering except through the Agents or a U.S.
Placement Agent in accordance with this Schedule.

C-3



--------------------------------------------------------------------------------



 



EXHIBIT 1
AGENTS’ CERTIFICATE
     In connection with the offering of the Securities of Swisher Hygiene Inc.
(the “Corporation”) pursuant to the Agency Agreement dated as of February 23,
2011 among the Corporation , and the Agents named therein (the “Agency
Agreement”), the undersigned hereby certifies, as follows:

  (A)   Broadband Capital Management LLC is a duly registered broker or dealer
with the United States Securities and Exchange Commission and is a member of and
is in good standing with the Financial Industry Regulatory Authority Inc. on the
date hereof and on the dates of such offers and sales;     (B)   all offers and
sales of Securities in the United States, or to, or for the account or benefit
of, a U.S. Person, have been effected in accordance with federal and state U.S.
broker-dealer requirements in all material respects;     (C)   immediately prior
to contacting any offeree, we had reasonable grounds to believe and did believe
that each offeree was an “accredited investor” as specified in Rule 501(a) of
Regulation D (an “Accredited Investor”) under the Securities Act of 1933, as
amended (the “U.S. Securities Act”) and, on the date hereof, we continue to
believe that each person purchasing Securities is an Accredited Investor;    
(D)   no form of general solicitation or general advertising (as those terms are
used in Regulation D under the U.S. Securities Act) was used by us, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio, television, or
telecommunications, including electronic display or the connection with the
offer or sale of the Securities;     (E)   the offering of the Securities has
been conducted by us in accordance with the terms of the Agency Agreement; and  
  (F)   prior to any sale of Securities, we obtained properly completed and
executed Subscription Agreements from all purchasers.

C-4



--------------------------------------------------------------------------------



 



Terms used in this certificate have the meanings given to them in the Agency
Agreement unless otherwise defined herein.
Dated this       day of February, 2011

          BROADBAND CAPITAL MANAGEMENT LLC
      By:           Name:           Title:        

C-5



--------------------------------------------------------------------------------



 



         

SCHEDULE “D”
[INTENTIONALLY OMITTED — SEE EXHIBIT 10.2 TO THIS CURRENT REPORT ON FORM 8-K ]

D-1



--------------------------------------------------------------------------------



 



SCHEDULE “E”
February 23, 2011
Clarus Securities Inc.
1615, 200 Burrard Street
Vancouver, British Columbia
V6C 3L6
Broadband Capital Management LLC
712 5th Avenue
22nd Floor
New York, New York 10019
TD Securities Inc.
TD Tower, 66
Wellington Street West, 8th Floor
Toronto, ON M5K 1A2
Ladies and Gentlemen:
     The undersigned director or officer of Swisher Hygiene Inc. (the “Company”)
understands that Clarus Securities Inc., Broadband Capital Management LLC and TD
Securities Inc. (together, the “Agents”) have entered into an agency agreement
with the Company dated February 23, 2011 (the “Agency Agreement”) providing for
the private placement offering (the “Offering”) of 12,262,500 Subscription
Receipts (as such term is defined in the Agency Agreement). This Lock-Up
Agreement is being entered into in accordance with Section 10(d) of the Agency
Agreement.
     In consideration for the benefit that the Offering will confer upon the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees with the
Company and the Agents that the undersigned will not, directly or indirectly,
without the prior written consent of Clarus Securities Inc. (which consent may
not be unreasonably withheld):

  (i)   offer, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, announce any intention to sell, grant
any option, right or warrant for the sale of, or otherwise dispose of or
transfer any common shares in the capital of the Company (“Common Shares”) or
any securities convertible into or exchangeable or exercisable for Common
Shares, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition; or     (ii)   enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Common Shares, whether any such swap or
transaction is to be settled by delivery of Common Shares or other securities,
in cash or otherwise; or     (iii)   to publicly announce an intention to effect
any transaction specified in clause (i) or (ii) above,

E-1



--------------------------------------------------------------------------------



 



in each case, until the later to occur of (i) four months and one day after the
Closing Date (as defined in the Agency Agreement); and (ii) the earlier of:
(a) November 10, 2011; and (b) the date the Registration Statement (as defined
in the Agency Agreement) becomes effective, other than pursuant to a bona fide
offer by a third party to acquire Common Shares or securities exchangeable or
convertible into Common Shares made to all holders of such securities. For the
purposes of clarity, this Lock-up Agreement does not apply to actions taken by
the undersigned on behalf of the Company in his official capacity as an officer
or director of the Company.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Agreement and that, upon
request, the undersigned will execute any additional documents necessary or
desirable in connection with the enforcement hereof. Any obligations of the
undersigned shall be binding upon the successors and assigns of the undersigned.
     The undersigned understands that the Company and the Agents will proceed
with the Offering in reliance on this Lock-Up Agreement and the representation
and warranties contained herein.
     This Lock-Up Agreement will be governed by the laws in force in the
Province of Ontario and the laws of Canada applicable therein.

            Very truly yours,
      By:           Name:           Title:        

E-2